Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 1 of 49

REGFIVED
US. CURE i AcPEALS

FOR Int U.G. CIRCUIT
UNITED STATES DISTRICT COURT
for the mo nee 23 PM 3: 44

DISTRICT OF COLUMBIA
i? FILING DEPOSITORY

Case No.

Jury Trial: [ ] Yes [x] No

Amber Earman Case: 1:20-cv—03850

Assigned To : Jackson, Ketanji Brown
Assign. Date : 12/23/2020
Description: Employ. Discrim. (H-DECK)

448 Walton Ave, #675

Hummelstown, PA 17036

lingulasa'a aw MAL

SWaddy a

773-318-2839
)
}

ma OS
mH. a,
= Ds
PLAINTIFF oe ee
. , I
. , Oe
Vv. 0 Law B
x i aS
v Loos fS
Sauf Haus Bier Hall - PGS, LLC y <« “3
: Lat o 2

DEFENDANT

COMPLAINT FOR EMPLOYMENT DISCRIMINATION
I. The Parties to This Complaint

A. The Plaintiff

Name Amber Earman

Street Address 448 Walton Ave, #675

City and County Hummelstown, Dauphin County
28

State and Zip Code Peansylvania, 17036
Telephone Number 773-318-2839

Email Address amberearman(@igmail.com

oiegs of

UsAAISUaY
Case 1:20-cv-03850-KBJ bocument1 Filed 12/23/20 Page 2 of 49

s
-

B. The Defendant

Name Sauf Haus Bier Hall- PGS, L.L.C.
Street Address 1216 18" Street, N.W.

City and County Washington

State and Zip Code District of Columbia, 20036
Email Address john@saufhausde.com

 

Known Attorney Stephen J. O’Brien

Street Address 2600 Virginia Avenue, N.W., Suite 406
City, State, Zip Washington, D.C. 20037

Telephone Number 202-625-7700

Email Address sobrien@malliosobrien.com

 

C. Place of Employment

Name Sauf Haus Bier Hall- PGS, L.L.C.
Street Address 1216 18" Street, N.W.
City and County Washington
State and Zip Code District of Columbia, 20036
Telephone Number 202-466-3355
s
L Basis for Jurisdiction ::

“a

This action is brought for discrimination in Employment pursuant to Title VI of the Civil Rights
Act of 1964, as codified, 42 U.S.C. && 2000¢ to 2000e-17 (race, color, gender, religion, national

origin), and relevant state law D.C. Human Rights Act of 1977, as amended.
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 3 of 49

Il. Statement of Claim
A. The discriminatory conduct of Which I complain in this action includes the Termination of
my Employment. i

ve

B. I state the alleged discriminatory act occurred on June 8, 2015.
C. I believe that defendant is no longer committing these acts against me.

D. Defendant discriminated against me based on my gender/sex as a female.

E. The facts of my case are as follows.

On June 8, 2015, Plaintiff reported to work at 2:00pm for a meeting as instructed by
Defendant owners John Issa, General Manager and Pablo Brown, Bar Manager. Upon arrival,
Plaintiff was terminated from employment by Defendant, the reason given was Plaintiffs absence
from work on June 5, 2015. However, it was the Defendant that instructed Plaintiff not to report to
work on June 5, 2015 via text message midday.! Defendant Edwin Villegas was also responsible
for taking Plaintiff and another fem employee out for drinks the previous night June 4, 2015,
thus Defendant was aware of the celebratory night following a successful event at the

establishment.

Plaintiff, having received promotions twice and three compensation increases", was
considered a good employee and qualified for the job, with both managing owners stating they

were pleased with Plaintiff's work.?

During the D.C. OHR investigation, the commission found no evidence that anyone was
ever disciplined at the establishment thus it seems disparately harsh that the first and only discipline

of record was termination, especially a “really good events coordinator and manager”. 4

i
4

‘?
»
te
sa
PT
2

 

1 See Group Text, June 5, 2015, attached.

2 See DC OHR Determination May 6, 2019, pg 5, final sentence.

* See DC OHR Determination May 6, 2019, pg 11, paragraph 4 and pg 12, paragraph 6.
* See DC OHR Determination May 6, 2019, pg 11, paragraph 4.
-

Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 4 of 49

Further, the commission determined between two witness statements and twenty-four

pieces of written evidence submitted’ that the work environment was highly sexualized.‘

This action is about a female employee being terminated after one night out drinking with
the guys to celebrate a successful work event. If a male employee had been taken out by the owner
and was running late the next day, the managing owners would have covered for him as they

purported to cover for me, but the male employee would not then be terminated for the absence.

9
On March 25, 2020, the DE. Office of Human Rights issued a Determination finding

s
ry

“probable cause” on Issue II of the Charge of Discrimination.’ In summary, the D.C. Office of
Human Rights, General Counsel, found that although Defendant claims Plaintiff was terminated for
failing to open the establishment on June 5, 2015, the D.C. OHR record includes sufficient
contradictory evidence (Defendant Edwin Villegas and John Issa's role in Plaintiff's drinking, the
lack of any written disciplinary history, and a general culture of irresponsibility among the owners
and at the establishment) to warrant a probable cause finding on the charge of termination based on

sex.’

Plaintiff is filing this action for judicial review within 90 days of the last determination
issued by administrative agency, D.C? Office of Human Rights on September 25, 2020.° Plaintiff
submitting one Charge of Discriminatfon, three D.C. Office of Human Rights Letters of

Determination issued and Group Text: Message as part of this action.

Ill. Exhaustion of Federal Administrative Remedies

 

5 See DC OHR Determination May 6, 2019, pg 6 and pg 7.

6 See DC OHR Determination on Complainant's Request for Reconsideration, March 25, 2020, pg 7,
paragraph 1.

7 See Charge of Discrimination, October 19, 2016.

8 See DC OHR Determination on Complainant's Request for Reconsideration March 25, 2020, pg 6 section
D. and pg 7.

9 See DC OHR Determination on Respondentt's Request for Reconsideration, September 25, 2020.

Wy
«

es
™
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 5 of 49

A.

IV.

:
@

It is my best recollection that I filed a charge with the Equal Employment Opportunity
Commission regarding the defendants alleged discriminatory conduct on October 19, 2016
as noted on D.C. OHR Charge af Discrimination that “Cross-filed EEOC”."

The Equal Employment Opportunity Commission has not issued a Notice of Right to Sue
since the last determination issued by the D.C. Office of Human Rights on September 25,
2020. |

Pro se litigant is not claiming age discrimination.

Relief

I seek compensatory damages for loss of earnings, loss of retirement fund, in the amount of
$ 32,500.00 for salary that would have been earned if employment retained one more year,
$ 7,509.97 for 401k cash out neeessary following abrupt end to employment, and
$1,000.00 legal consultation fead, $ 402.00 court filing costs, for a total of $ 41,411.97;

other litigation fees and expensés to be incurred from this action such as mileage, parking;

and exemplary or punitive damages as determined by the court’s discretion.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost
of litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or,
if specifically so identified, willkely have evidentiary support after a reasonable opportunity
for further investigation or disc§very: and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

 

10 See Charge of Discrimination, October 19, 2016.
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 6 of 49

I agree to provide the Clerk’s Office with any changes to my address where case—related
papers may be served. I understand that my failure to keep a current address on file with

the Clerk’s Office may result in the dismissal of my case.

Date of signing: ; - / ’} S / CO
Signature of Plaintiff: u Onde GC BIVIWAN
Printed Name of Plaintiff: Aw oy E ANWNON,

e
to

eu gate t*

a:

wee OMe
eRe NE me Qa

 

 

Case TO SeciMIN Document I Fi
CHARGE OF DISCRIMINATION
This form is affacted by the Privacy Act of 1974, See encloseg Privacy Act
Statement and other information before completing this;form.

Ct2iza20 Page 7 OF Agéney(ies) Charge

Charge Presente No(s):
[x] repa 17- 15G- PCr)

[x] Ecoc 1OC- 2o{}-er1HB

 

 

D.C. Sffice of Human Rights

 

 

 

 

f and EEOC
‘State or local Agency, if any
Name (indicate Mr., Ms. Mrs.} r Home Phone (inci. Area Code) Date of Birth
Amber Earman amberearman@gmail.com (773) 318-2639 N/A

 

Street Address

City, State and ZIP Code

448 Walton Avenue, # 675 Hummelstown, PA 17036

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Locai Government Agency That | Believe
Discriminated Against Me or Others. (if more than one, list under PARTICULARS below.)

 

 

 

 

Name No, Employees, Members Phone No
Sauf Haus Bier Hall — PGS, L.L.C. 15+ (202) 466-3355
Street Address City. State and ZIP Code

1216 18" Street, N.W., Washington, DC 20036

 

DISCRIMINATION BASED ON (Check appropriate box(es).)

[| RACE [| COLOR [x] SEX
[| RETALIATION [| AGE

DATE(S) DISCRIMINATION TOOK PLACE
Earllest Latest

06/08/2015 06/08/2015

[| RELIGION [| NATIONAL ORIGIN

DISABILITY OTHER (specified below)

 

[| CONTINUING ACTION

 

THE PARTICULARS ARE (if additional paper is needed, attach extra sheet{s)):
| was hired by Respondent as a Bartender/Manager on July 9, 2014. | believe that | have been
discriminated against in the terms, conditions, and privileges of employment, when | was terminated
based on my Sex (Female) for the following reasons:

Disparate Treatment, Terms and Conditiz ns - Sex

| witnessed several instances of gender discrimination towards femaie staff, including myself. Male
employees received better pay, shifts and uniforms. Male employees were promoted faster than
female employees. Male employees were not reprimanded for walking off during their shifts,
however, female employees were put on probation if they went to the bathroom unannounced.
Respondent applied different leave policies for male employees.

Discharge - Sex

On June 5, 2015, | was late for work, and informed by Respondent's Management not to report to

work that day. Instead, | was told to report back to work on June 8, 2015. When | reported to work on
June 8, 2015, Respondent's Management ierminated my employment because of my absence. To the
contrary, two (2) male employees were late or did not show up for work at all and they were not
similarly terminated.

Therefore, | charge Respondent with unlawéul discriminatory acts in violation of the Title Vil of the Civil
Rights Act of 1964, as amended, and the E1.C. Human Rights Act of 1977, as amended. | have not
commenced any other action civil, criminal:er administrative, based on the above allegations, othe
than the instant Charge of Discrimination that has been cross-filed with the EEOC. "

ertees

 

P| \ { : hes” ~3 enh

| want this charge filed with both the EEOC and the State or local Agericy, it any. | will OTARY - Wher necesspiry fpr State and Local Agena), Req iramentes pee

advise the agencies if | change my address or phone number and | will cooperate fully } wee py cre

with them in the processing of my charge In accordance wilh their procedures. Se ans Lig esas its
a

 

oO

 

| swaphr of affirm phat | Fead the above charge anchihatitis true tos
est olmv knowl . Information and belief, 9/4 4;2020 .°°¢ >
SIGNATUR COMPLAINANT Ws, ty

¥ af ly
“fi anes 4° Pe)

| declare under penalty of perjury that the above is true and correct.

f* .
4 ¢

FOF

 

ole. Amble Carew

Date

Charging Party Signature

Notary Public
District of Columbia

 

(month, re yea

 

lo Lig |2o1b

SUBSCRIBED AND SWORN TOAdMEEhhe DHADATELAR ROEL

 
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 8 of 49

Earman vs. Sauf Haus Bier Hall
Communication Prior to Termination
Group Text Message: Friday, June 5, 2015

Defendant directs Plaintiff not to report to work
Plaintiff replies 35 minutes later with event instructions

¢ 1:50pm Pablo: Amber please send
john and myself the events info for
tonight. We’ll handle the event. Don’t
come.to.woark tonight. ae

¢ 2:25pm Amber: Kara woke me. | just
found my phone. I’m sorry. | have a
102 fever, drinking must not’ve help.
There is a folder for Burckhalter in the
bottom drawer. | will forward order
pricing details.

¢ 9:06 pm (John) Issa: Amber, the three
of us will be meeting Monday at 2pm.
Do us the favor of not coming to Sauf
Haus until said time. Thank you. See
you Monday. Hope you feel better.

Issa, Pablo
Group conversation

Friday, June 5, 2015

       
        

ra

(@2e) Amber please send john
meee and myself the events info
for tonight. We'll handle
the event. Don't come to
work tonight.

  

Kara woke me. | just fqund:, Bam
miy phone. I'm sorry. | r
have a 102 fever, drinking
must not've help. There
is a folder for Burckhalter
in the bottom drawer. |
Miva Will forward order pricing
maa details.

                 
             

    

Issa

Amber, the three of us will
be meeting Monday at
2pm. Do us the favor of
not coming to Sauf Haus
until said time. Thank you.
See you Monday. Hope you
feel better.

 

Group conversation
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 9 of 49

Earman vs. Sauf Haus Bier Hall
Communication Prior to Termination
Group Text Message: Friday, June 5, 2015

Defendant directs Plaintiff not to report to work
Plaintiff replies 35 minutes later with event instructions

tetera ston ict RO

Shared media

Create message

Mute conversation

Participants

Pablo
(202) 374-2634

Issa
(703) 861-7074

 

                 

Pablo

  

Amber please send john and myself
the events info for tonight. We'll

handle the event. Don't come to
work tonight.

Ys) ALS eeeo EN

             
             

Kara woke me. | just found my
phone. I'm sorry. | have a 102 fever,
drinking must not've help. There

is a folder for Burckhalter in the
bottom drawer. | will forward order
pricing details.

6/5/15 9:06 PM

Issa

  

Amber, the three of us will be
meeting Monday at 2pm. Do us th
favor of not coming to Sauf Haus
until said time. Thank you. See you
_Mondav. Hone vou feel hetter

@ © &

  

PTS Wag
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 10 of 49

s
a *

team Government of the District of Columbia Ss

es pe eee rE!
tm fayor Muriel E Bowser ;
vayorw . Office of Human Rights

s DIETACY Ot LOLUNGIA

 

o 444 4th Steet NW
| Wasningle iS

an2 727 “4688 tel
202.727.8589 fax

 

 

DISTRICT OF COLUMBIA
OFFICE OF HUMAN RIGHTS
eX
Amber Earman, )
Complainant, )
)
)
v ) OHR Docket No.: —_17-156-P(CN)

) EEOC /HUDNo.: 10C-2017-00148
)
Sauf Haus Bier Hall — PGS, LLC, )
Respondent. )
£%

LETTER OF DETERMINATION
NO PROBABLE CAUSE FINDING

The District of Columbia Office of Human’Rights (OHR) has completed the investigation of the
above referenced complaint. Amber Earman, an Events Coordinator / Marketing Manager is
referred to as “COMPLAINANT.” Sauf Haus Bier Hall —- PGS, LLC, Complainant’s former
employer, is referred to as “RESPONDENT.”

ISSUES PRESENTED

I. Whether there exists probable cause to believe that, between May 4, 2015, ' and June 8, 2015,
Respondent discriminated against Complainant and other female workers with respect to terms
and conditions of employment such as compensation, shift assignment, uniform, promotion,
and discipline.”

Il. Whether there exists probable cause to believe that Respondent discriminated against
Complainant based on sex (female) on June 8, 2015, when Respondent terminated her
employment following an absence from,work on June 5, 2015.

a

 

' Because Complainant alleges disparate treatment & an ongoing nature, OHR has defined the relevant period based
on the year preceding Complainant’s May 4, 2016, filing with OHR, pursuant to the one-year statute of limitations,
defined at 4 DCMR § 702. 1(a).

2 OHR notes that Complainant did not actually allege that she was harmed by such practices (other than her
termination, which is Issue II); rather, her claim is that she “witnessed” the alleged discrimination. See Statement of
Complainant (OHR File at § III). As discussed more fully below, Complainant was promoted twice during her brief
tenure with Respondent, made as many if not more tips than her male counterparts (when she moonlighted as a
bartender), was the only salaried employee who was not an owner, and testified that she was not required to wear the
uniform during the relevant period.
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 11 of 49

Amber Earman v. Sauf Haus Bier Hall — PGS, LLC
Docket No. 17-156-P(CN)
EEOC No. 10C-2017-00148

Page 2 of 22

SUMMARY OF FINDING

I. OHR finds NO PROBABLE CAUSE to believe that Respondent discriminated against
Complainant or other female workers on the basis of sex (female) when it allegedly disparately
applied its employee policies to female workers, because there is no evidence that females
received fewer hours or less desirable shifts, were not promoted, or discriminatorily
disciplined. Furthermore, there is no evidence that female employees were required to
purchase unusual items of clothing or tat the uniform choices were so objectively offensive
as to constitute a hostile environment. ~

i

II. OHR finds NO PROBABLE CAUSE to believe that Respondent discriminated against
Complainant on the basis of her sex (female) when it terminated her employment, because the
investigation revealed no evidence to support a reasonable inference of sex discrimination and
no credible, substantial, and probative evidence that the Respondent’s proffered reason for the
termination was not the actual reason for the adverse action.

JURISDICTION

OHR has jurisdiction over complaints brought to OHR within one year of the occurrence of an
alleged discriminatory act that occurred in the District of Columbia. See D.C. Code § 2-
1403.04(a); 4 DCMR § 702.1(a). The complaint indicates that the alleged discriminatory conduct
occurred on June 8, 2015. The complaint was filed on May 4, 2016, within the statutory
period? The alleged discriminatory acts occurred while Complainant was Bartender/Manager
with Respondent at 1216 Eighteenth Street NW, Washington, DC. Accordingly, OHR has
jurisdiction over this complaint.

SUMMARY OF INVESTIGATION :
OHR’s investigation included a review of (1) Complainant’s Charge of Discrimination; (2)
Respondent’s Position Statement; (3) Respondent’s Responses to OHR’s Requests for
Information; (4) Complainant’s Rebuttal ard Attachments; (5) Complainant’s Interview; and (6)
Witness Interviews. :

Complainant’s Allegations‘
In the Charge of Discrimination, Complainant alleges the following:
Male Respondent employees received better pay, shifts, and uniforms than female Respondent

employees. Additionally, male Respondent employees were promoted faster than female
employees and were not reprimanded for walking off during their shifts, while female Respondent

 

3 See Complainant’s Initial Written Complaint, dated May 4, 2016 (OHR File at § 11). The initial written complaint
shall constitute the filing date. See 4 DCMR § 705.2.
4 See Complainant’s Charge of Discrimination, dated June 19, 2016 (OHR File at § II).
‘
4

“e
eo

a"
o
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 12 of 49

Amber Earman v. Sauf Haus Bier Hall — PGS, LLC

Docket No. 17-156-P(CN) ‘f
EEOC No. 10C-2017-00148 .
Page 3 of 22 s

employees were put on probation for going to the bathroom unannounced. Respondent applied
different leave policies for male employees.

Complainant was late for work on June 5, 2015, and was directed by Respondent Management not
to report to work that day. Respondent Management stated that she should return to work on June
8, 2015. Complainant reported to work on June 8, 2015, and was informed by Respondent
management that her employment was terminated due to her absence. Comparatively, two (2)
male Respondent employees that were late or did not show for work were not terminated.

Respondent’s Position®
In its response to the Charge, Respondent asserts the following:

Respondent denies any allegations that Complainant was subjected to disparate treatment when
compared to similarly-situated persons baséd on sex and holds that any comparison of herself to
Respondent Owner One (OO) and Respondént Owner Two (OT) is misplaced because as owners
of the employer, they are not reasonably similarly situated.

Respondent denies that male employees were given better pay, shifts or uniforms; were promoted
faster; reprimanded less often; or were afforded more lenient leave practices. Complainant
provided no specifics in regard to these claims, and Respondent is unable to state more than general
denials. If specifics are offered, Respondent can respond specifically.

Complainant was hired by Respondent OO.and Respondent OT, both males, when Respondent
opened in July 2014. Complainant was promoted shortly after to Manager on Duty by Respondent
OO and Respondent OT. Complainant was the first employee, from a pool of both sexes, to ve
promoted to a Manager on Duty position. However, on August 3, 2014, Complainant failed to
report to work due to a hangover; rather, she gave her keys and the safe combination to Witness
One (female), her roommate and also a Respondent employee. Witness One was not an ABC-
licensed manager, and the absence of such a manager violated Respondent’s liquor license. In
spite of this violation, Complainant was not terminated.

Complainant was subsequently promoted to Events Coordinator/Marketing Director and began to
earn commissions on bookings in addition‘ to her salary. On June 5, 2015, Complainant was
scheduled to report to work to prepare for’a wedding rehearsal dinner that day. At 12:15 in the
afternoon, Respondent OO received a call fgom the band scheduled to play at the event, advising
that Complainant had not appeared to allow. them entry to the facility. After hours of telephone
and text messages trying to reach Complaimant, Complainant finally responded that she “had a
fever.” Respondent determined through a credible source that Complainant had been drinking
heavily into the morning of June 5, 2015, and was too hungover to report to work.

Respondent OO and Respondent OT met with Complainant on June 8, 2015, and terminated her
from her events/Coordinator/Marketing Director position. Complainant was offered the

 

5 See Respondent’s Position Statement, dated August 22, 2017 (OHR File at § V).
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 13 of 49

Amber Earman v. Sauf Haus Bier Hall — PGS, LLC
Docket No. 17-156-P(CN)

EEOC No. 10C-2017-00148

Page 4 of 22

opportunity to remain employed with Respondent as a Bartender, but she declined. Complainant
was immediately replaced by a female. This factual pattern negates the allegation that
Complainant was terminated on the basis of her sex.

Complainant’s Rebuttal® a

In her reply to Respondent’s response to th¢:Charge, Complainant asserts the following:

Complainant disagrees that she was not subjected to disparate treatment based on sex.
Complainant states that she when she was terminated for being late, Respondent Owner One (OO)
told her that she was “held to a higher standard.” Complainant holds that she was reprimanded for
the offense more harshly than any male Respondent employee.

Comparator One (male), a bartender who would sometimes serve as Manager on Duty, consistently
left the premises, while he was serving as Manager-on-Duty,’ to go get food, thereby jeopardizing
the terms of Respondent Liquor License policy. Comparator One retained employment with
Respondent while Complainant was terminated.

Complainant was accused of giving her keys to a responsible employee to begin set-up procedures.
Comparatively, Respondent Owner Two (OT) gave the keys to the office to a male Respondent
employee so that he could abandon his bar assignment to go have sexual intercourse there with a
patron during business hours while the safe and computer were actively engaged.

Complainant was terminated for being absent while many male Respondent employees repeatedly
arrived late, failed to report to work altogetktr, or walked off during their shifts.

Respondent’s Human Resources policy wat managed by the weekly schedule and the whims of
Respondent OT. Respondent guidelines were enforced selectively with female employees being
punished by having shifts taken away and male employees being rewarded with better shifts.
Respondent Human Resources documentation was limited to a standard job application, tax forms
and possibly a resume prior to June 8, 2015. No respondent employee manual or handbook,
operating procedures, policies, expectations, incident reports, warning or staff acknowledgement
forms were used. .

Respondent overall shifts and the prime shifts assigned to females were consistently lower than
their population until male employees began to outnumber the female employees. Only female
Respondent employees were given zero shifts repeatedly for entire weeks. Male Respondent
employees with the same limited experience as their female co-workers were given prime shifts
over females. Complainant cites three female Respondent employees who were left off the
schedule for weeks until finally dropping altogether.

 

7}
® See Complainant’s Rebuttal, dated September 5, 20°17 (OHR File at § I'V).
7 Respondent indicated to OHR that both Complainant and Comparator One worked as bartenders, although by 2015,
Complainant was also listed as a salaried employee,while Comparator One was listed only has an hourly employee.
See Respondent’s Responses to OHR’s Request for fuformation (OHR File at § V).

a
“2
Case 1:20-cv-03850-KBJ Eocument 1 Filed 12/23/20 Page 14 of 49

Amber Earman v. Sauf Haus Bier Hall — PGS, LLC
Docket No. 17-156-P(CN)

EEOC No. 10C-2017-00148

Page 5 of 22

Respondent female employees had four major uniform changes during a short time period during
which the male employees had only two minor uniform changes. All of the uniforms were
mandatory, including the half that was not company provided. Female Respondent employees had
to spend more money on their uniforms to keep up with the changes or risk losing shifts and their
pay.

Complainant explains that the second employee to be promoted to a manager position after she
had been promoted (she was the first) was a male employee who was chosen over at least two
better qualified female employees.’ Complainant acknowledges that the third and fourth
employees promoted were females.’ No other employees had been fired as of June 8, 2015.

Respondent OT avoided disciplinary documentation, warnings, suspensions and terminations by
simply failing to schedule Respondent Bartenders regardless of their availability. Male
Respondent employees that left their bar assignment, were repeatedly tardy or absent, left the
establishment, or consumed alcohol duringtheir shift were all able to maintain their employment
with Respondent. Complainant cites several specific incidents where three male Respondent
employees participated in these behaviors and were not removed from the schedule while female
respondent employees were sent home or removed from the schedule for the same.

Respondent didn’t keep records in an effort to avoid transparency and accountability. Complainant
provided specifics to both OHR and DOES during two separate processes and personal interviews.
Complainant holds it is not her responsibility to provide Respondent with any specifics prior to
this point of the investigation process.

Complainant has no knowledge of the applicant pool from which she was selected for a Manager
position as it was prior to Respondent opening. Complainant agrees that she was the first non-
owner manager at that time.

Complainant holds that she never committed a no call/no show during her employment with
Respondent. Respondent’s dates and statements regarding her allegedly failing to report to work
due to a hangover in August 2014 are fals¢. Complainant advises that for Respondent to assert
that she was hungover is libel and holds that there is no documentation of this alleged misconduct.
With no manual or handbook to guide her d&cision-making, Complainant used what she believed
to be her best judgement when she gave the:keys to Respondent’s facility to Witness One, another
employee, to open the establishment for other staff in case of her delayed arrival. Complainant
was told Witness One was licensed and that’ she was a former manager in previous establishments
where she held a liquor license. Although Complainant was tardy for her shift, she did report to
work and complete her shift that day.'° Notably, Complainant was subsequently promoted two
months after this incident and received another compensation increase three months later.

 

® Thus, initially, two employees were promoted: one female and one male.

° Thus, ultimately, four employees were promoted: three females and one male. OO also indicates in his intervicw,
summarized below, that after Complainant and a male colleague were promoted from staff position to management
position, two female staff members were promoted to management positions.

‘Complainant indicates the date of this incident was September 13, 2014. See Supplemental E-Mail from
Complainant, dated September 20, 2018.
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 15 of 49

Amber Earman v. Sauf Haus Bier Hall — PGS, LLC
Docket No. 17-156-P(CN)
EEOC No. 10C-2017-00148

Page 6 of 22

Complainant did not have a set schedule inher salaried Events Coordinator/Marketing Director
position. Complainant had no written job description, outlining roles, responsibilities or
expectations in the position. Complainant was not scheduled to work a Bartender or manager on
Duty shift and therefore had no written schedule on June 5, 2015. Complainant did not book, pay
or schedule bands; rather Respondent managing members did. Complainant was not informed on
June 5, 2015, of any time for a band rehearsal.

On June 4, 2015, after completing her day’s work tasks, Complainant was given alcohol for a job
well done by Respondent OO. Complainant and Witness One were invited out by Respondent
Majority Managing Owner to another bar at 11 PM. Complainant was helped home at 1:00 AM
and acknowledges consuming alcohol provided and purchased by Respondent Managing Owners.
Complainant became so sick that she missed all calls, texts and messages until after her tentative
report time. Contrary to Respondent’s assertion shé was not hungover; rather, she was bedridden
with flu-like symptoms, including convulsions, vomiting, fever, and headaches.

Complainant was terminated after being late and told not to report to work by Respondent OO and
Respondent OT. At that time, Complainant had already been removed from bartending shifts for
five weeks. Complainant was shocked by;the directive given by Respondent OO, after which
Respondent OT offered to rehire Complaingnt as a bartender. Complainant declined the offer due
to awareness of his practice to simply deny ghitts rather than terminate employees.

Complainant is aware that she was replaced by an outside hire, not a promotion within, and that
the replacement is no longer employed by Respondent.

Documents

OHR reviewed and considered the following documents provided by the Complainant:!!
A. Rebuttal and Attached Documents
Schedules Summary, July 18, 2014 through June 14, 2015
Complainant Promotions and Determinations
Determination by Claims Examiner, dated July 12, 2015
Uber Receipt, dated September 13, 2014
Uber receipt, dated September 13, 2014
Complainant Pay stubs, period November 15, 2014 through November 28, 2014
Complainant Pay stubs, period February 21, 2015 through March 6, 2015
E-Mail Exchange regarding shorter breaks, dated February 8, 2015
Transcription of Text Messages between Complainant and Van Nguyen regarding
her resignation, dated August 8, 2017
. Screenshots of text Messages. between Complainant and Van Nguyen regarding her
resignation, dated August 8,2017
11. Yelp Review complaining inxegard to Respondent Female Beer Wench uniforms,
dated September 12,2014 =

52 os eS iS

—_
oO

 

"| See OHR File at § IV.
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 16 of 49

Amber Earman v. Sauf Haus Bier Hall - PGS. LLC
Docket No. 17-156-P(CN)
EEOC No. 10C-2017-00148

Page 7 of 22

12,

13.

14.
15.

16.
17.
18.
19,
20.
24.
22.

23.

Yelp Review complaining in regard to Respondent Female Employee uniforms,
dated September 24,2014 ¥

Yelp Review complaining i regard to the Respondent Female uniforms, dated
January 9, 2015

E-Mail Exchange regarding éMoving Forward”, dated September 2, 2014
Photograph of July 2014 and August 2014 Female Respondent Uniform, date
unknown

Photograph of September 2014 through January 2015 F emale Respondent Uniform,
date unknown

Photograph of September 21, “2014 Female Respondent Uniform, date unknown
Photograph of January 18, 2015 Female Respondent uniform, date unknown
Email from Respondent OT to Respondent Employees stating that the uniform
dress is mandatory every day, dated September 8, 2014

E-Mail Exchange reminding Female Respondent Staff to always bring their
Uniform, dated September 14, 2014

E-Mail Exchange stating that the uniform policy is mandatory on Fridays and
Saturdays, dated September 21, 2014

E-Mail Exchange detailing a new uniform option for Female Respondent
Employees, dated January 18,2015

E-Mail Exchange regarding Late and Out of Uniform policies for Respondent Staff,
dated November 21, 2014 and January 6, 2015

B. Additional Information

1.

E-Mail to OHR Intake Officer including Chronological list of disparity among the
sexes at Respondent, dated August 24, 2016

OHR reviewed and considered the following documents provided by Respondent:!*
A. Position Statement
B. Responses to Request for Information and Attached Documents

hWNw-

aa! oe

Respondent Find report, dated June 1, 2015

Respondent Employee Directory, date unknown

Complainant’s Resume, date unknown

E-Mail from Complainant to Respondent Owner One expressing her interest in a
Management position, dated June 29, 2014

Complainant’s Liquor License, expiration date August 29, 2016

Respondent Sample Agreement for Employment of Manager, date unknown
Respondent Bartender Job Description, date unknown

Respondent Sample Acknowledgment of Employee of Receipts of Bartender’s
Manual

7
a

Summary of Relevant Documents

1. In Complainant’s March 2, 2018,email to OHR Investigator, Complainant states that
she was never a no call/no show duying her employment with Respondent. Complainant

 

2 See OHR File at § V.
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 17 of 49

Amber Earman v. Sauf Haus Bier Hall— PGS, LLC
Docket No. 17-156-P(CN)

EEOC No. 10C-2017-00148

Page 8 of 22

further asserts that she does know of one Respondent bartender, Nicky Hoberman (Male)'?
that repeatedly failed to show or call for his shifts. This email further explains how
Respondent Manager Niya Donnelly (female) committed frequent infractions similar to
those allegedly committed by Complainant but was allowed to retain her employment with
Respondent. Complainant states that she had to cover for this female manager on more
than one occasion and asserts it is ‘another example of the disparate treatment she was
subjected to. Complainant states that because she was not always the point of contact as
Respondent Bar Manager, she was: ‘pot always privy to whether or not an employee had
actually called out. ;

Email exchange from February’ 8, 2015, between Respondent Owners and all
Respondent staff: the email stated that staff are not to leave the premises without notifying
the Manager or during a busy period. Comparator One responds “my bad last night.”

Respondent's response to OHR’s Request for Information: Respondent states that
Complainant was the successful candidate for each promotion she applied for (Manager on
Duty and Events Coordinator). Additionally, the individuals who replaced Complainant in
the Events Coordinator position were both female and hired in July 2015 and March 2016,
respectively. (OHR notes that the Charge was served on Respondent in October 2016,
after the hiring decisions).

Respondent’s Payroll Records from the period August 9, 2014, through August 22,
2014: the records show that all bartenders, including Complainant, were paid at a rate of
$2.77 per hour. Additionally, during that period, four of the six bartenders scheduled for
more than sixty (60) hours were female. The two highest tipped bartenders were females.

Respondent records from April }8, 2015, through May 1, 2015, indicate that the
bartender scheduled for the most hdurs (80+) was a female. All bartenders received the
same hourly pay, while Complainat received a salary plus additional remuneration from
28.9 hours of bartending. The highest tipped bartender was a female. Other than the
owners, Complainant was the only salaried employee.

Information from Witnesses

OHR obtained and considered the following.information from witnesses:'*

MOOD >

Complainant
Respondent Owner One
Respondent Owner Two
Witness One
Witness Two

 

'3 Based on payroll records provided by Respondent, Nicky Hoberman, an hourly bartender, was paid $0 during the
August 9-22, 2014, pay period, and thereafter removed from payroll. See OHR File at § V.
'4 See OHR File at § SII. ‘

4s
a
.
Case 1:20-cv-03850-KBJ Document 1 Filed 12/23/20 Page 18 of 49

Amber Earman v. Sauf Haus Bier Hall - PGS, LLC
Docket No. 17-156-P(CN)

EEOC No. 10C-2017-00148

Page 9 of 22

Complainant

Complainant (female) was employed with Respondent from approximately July 21, 2014, through
June 8, 2015. At the time of her hire, Respondent was a new establishment, and Complainant was
initially brought on as a bartender. Prior to Respondent opening for business, Complainant was
promoted to a Manager position, serving as both Bartender and Manager when the doors opened
for business. Complainant reported directly to Respondent OO and Respondent OT during her
employment with the Respondent. Complainant does not believe she was ever formally evaluated
in her position and had never been disciplined prior to her termination.

Complainant witnessed discrimination against female employees in addition to being directly
affected by Respondent’s disparate treatment against female employees. Specifically,
Complainant was required to wear Respondent’s uniform up until approximately three (3) weeks
before she was terminated. Complainant wore the uniform whenever she was scheduled for bar
shifts even after being promoted to a management position. As a Manager, Complainant could
wear whatever she wanted in her position and chose to wear respectful clothing in case she had to
deal with a patron. When Complainant was scheduled for dual duty as a Manager and a Bartender,
she wore the uniform and sometimes had to interact with patrons in her management role while
dressed in the uniform. Complainant purchased a new uniform every time it was changed,
including the soccer uniform and vests and additional clothing to go under the dresses the Female
employees were required to wear. Complainant acknowledges that she could have just worked in
her Manager’s uniform but considered herself to be a team player and wanted to set a positive
example for the other female employees.

Complainant was also directly impacted by the disparate treatment afforded to female employees
in regard to scheduling. Respondent often played favorites and scheduled male employees with
less experience than their female counterparts for the prime shifts. When Respondent assigned
these high-volume shifts to Complainant and an inexperienced male employee, it resulted in
Complainant having to work harder to fill the void.

Complainant was not the only female employee to notice the disparate treatment and cites two
other female Employees that eventually resigned over the disparate treatment in regard to the
uniforms and the lack of significant shiff assignments. As a result, morale among female
employees with Respondent was very low and the turnover among them was higher than the male
employees. Complainant holds that Respondent employees received encouragement from her but
not from any other manager.

Complainant was further directly impacted by the disparate treatment when she was terminated
for an absence when a male Manager could walk off of his shift at any time without being
reprimanded, much less terminated. Camplainant advises that the male employees and
Respondent Owners are very involved in CrossFit lifestyle and workout together often. She
believes these personal relationships also play a role in the favoritism given to Male Respondent
Employees.

Complainant states she was late for work on Friday June 5, 2016, and was told not to come to work
at all that day or to worry about the events on the schedule. Complainant was further told not to

+e.
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 19 of 49

Amber Earman v. Sauf Haus Bier Hall - PGS, LLC
Docket No. 17-156-P(CN)

EEOC No. 10C-2017-00148 ic
Page 10 of 22 2

report to work again until directed to do so.\When Complainant appeared for work that following
Monday as directed, Respondent OO andiRespondent OT sat her down and told her that her
absence was problematic and couldn’t happen again. When asked what her feelings were,
Complainant stated that she believed Respondent needed a backup. Complainant was shocked
when Respondent terminated her and believes there was something more to it, though she can only
speculate. Respondent seemed to feel sorry for her and offered her the opportunity to remain
employed as a Bartender. Complainant declined, turning over the work product for the work she
had been doing as marketing and events director. Complainant came in again the next day before
the staff and provided all of her information to Respondent OO.

Complainant believes she was terminated because Respondent OT felt threatened by her presence
and attempts to hold Respondent accountable; specifically, Complainant pushed for handbooks.
Complainant attempted to help Respondent make money, but Respondent didn’t know how to
manage her because she had more business experience than Respondent OO and Respondent OT.
Complainant states that Respondent OO viewed her as an asset while Respondent OT viewed her
as a threat. Complainant believes Respondent OT was concerned Complainant was trying to take
his job.

Complainant states that Comparator One (male) and other male employees were always late, but
were not reprimanded, even when Complaingnt was the manager on duty. Respondent OT always
told Complainant “oh no you need him today,” suggesting that disciplining would not be a good
idea. s

In regard to the alleged incident regarding providing entry to a band for rehearsal on a particular
day, Complainant holds that she did not know she was supposed to be letting in any band.
Complainant told Respondent that she would report for work the next day at 12:30 PM.
Complainant responded to Respondent at 1:30 PM, well before the doors opened to the public.

Complainant advises that she was not scheduled that day; rather, she was reporting to work to
prepare for a private event later that afternoon. At that time, Complainant was no longer scheduled
as a Manager or Bartender; rather, she was in a salaried position. Complainant discussed her
schedule with Respondent weekly.

Complainant is not aware of any other employee being formally terminated from employment with
Respondent; rather, Respondent simply removed employees from the schedule. Complainant
believes she was formally terminated because she was a salaried position that could not have hours
taken away.

While Respondent did not make any discriminatory comments regarding Complainant’s sex at the
time of her termination, Respondent OT made a point of telling her that they had never had a
female Manager before but would “give [er] a shot.” Complainant was not the only female
Manager during her employment with Respondent and acknowledges that a Female Manager was
brought on at the end of November to assist?
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 20 of 49

Amber Earman v. Sauf Haus Bier Hall — PGS, LLC
Docket No. 17-156-P(CN)

EEOC No. 10C-2017-00148

Page 11 of 22

Respondent Owner One

Respondent Owner One (OO) (Male) is a General Manager and Managing Partner. His
responsibilities include everything concerning Respondent operations such as hiring, firing of
employees and even sweeping up when needed.

Respondent OO confirmed Respondent OT’s testimony. Respondent OO does not recall the
incident where Respondent OT soaked a Female Respondent employee while she was wearing a
white shirt. Respondent OO does acknowledge that the uniform changed seasonally but holds that
there were no complaints from Respondent female employees in regard to their uniforms.

Respondent OO did not witness any discriminatory behavior or comments based on sex towards
any Respondent employee and holds that any indication of that would’ve been handled right then
and there.

Respondent OO states that he would still write Complainant a recommendation to this day and
maintains even now that she was a really good events coordinator and manager.

Respondent OO acknowledges that there was nothing written in regard to Complainant’s schedule
on the day of the incident that led to her termination. Respondent OO advises the agreement was
a verbal one. Complainant had spoken to a member of the band and said she would be there to let
him in the next day. When Complainant left work the evening before, Respondent OO asked
Complainant to please not forget to be there the next day to let the band in to which Complainant
replied she would not forget.

Complainant was replaced with a Female who was also subsequently replaced by another Female.
Respondent Owner Two v

Respondent Owner Two (OT) is an owner and managing partner at Respondent. Respondent OT’s
duties include managing the beer program, picking what liquors are sold, tracking costs, handling
deals, and scheduling and managing front-house staff. Respondent OT works with his partners
and management team on these tasks.

Complainant was literally one of the first hires Respondent made when it was a small operation
with no employee handbook. Respondent OT maintains that while there was no employee
handbook, there were written policies in place that were distributed weekly to Respondent
employees with their schedules.

There were a couple of incidents leading to Complainant’s termination from employment, but the
catalyst was the night prior to the day in question where Complainant had a conversation with
Respondent OO in which she confirmed the band was coming in and that she would be on time to
come in. When she did not appear the next day as scheduled to allow the band entry, Complainant
did not call Respondent to inform them that she would not be coming in. On that day, the band
called Respondent OO and said they could not get in the building. Additionally, Complainant did

“2
"=

be
2
Case 1:20-cv-03850-KBJ Bocument1 Filed 12/23/20 Page 21 of 49

Amber Earman v. Sauf Haus Bier Hall— PGS, LLC ‘2
Docket No. 17-156-P(CN) 7
EEOC No. 10C-2017-00148 y
Page 12 of 22 :

not arrive at a later time to accept the food deliveries for the rehearsal dinner she had planned that
day. Respondent was not aware of any of the details of the rehearsal dinner and did not know how
to set up for the $6,000 event. Respondent became worried about Complainant’s well-being and
did not receive word that Complainant was okay but would not be coming in to work that day.

Complainant’s schedule at that time consisted of regularly scheduled hours written into the weekly
schedule; Complainant was permitted to come and go relatively as she pleased as long as she was
on the premises for. any event that she planned. Respondent OT explains that Complainant
volunteered to arrive at work early enough to allow the band entry to set up for their event, stating
that she would already be on the premises anyway at that time to accept the food delivery from the
caterer for a separate event she had planned for that day.

The incident with the band was the second incident where Complainant did not show up for work
on her scheduled day. The first incident involved Complainant giving the keys to Respondent's
facility to another employee to open the establishment for business. Complainant gave the keys
to an employee that should never have hafl the keys. Respondent OT has given the keys to
Respondent employees to open up the establishment in his absence, however, typically to those
employees with a liquor license. Complainant was not in any position to make such a decision.
On another occasion, Complainant gave sensitive passwords to a Respondent partner that hosted
parties at Respondent. Complainant gave the Respondent employee and Partner access to these
sensitive materials without requesting approval from the owners first. In spite of Complainant’s
egregious mistakes and subsequent termination, Respondent offered Complainant the opportunity
to remain employed with Respondent in a different capacity and offered to write her a letter of
recommendation when she declined the offer.

Respondent OT admits to writing “WTFIW” for himself on the schedule to indicate that as an
owner of the establishment he could come and go as he pleased as long as he did not interfere with
the staff making money. Respondent OT admits that he could have changed the verbiage and
meant it more as a joke than anything else.

Respondent OT does not recall having given the keys to the office to a male Respondent Employee
during business hours while actively working so that he could have sexual intercourse with a
patron. Respondent OT is aware that this particular Male Respondent Employee may have fooled
around with a girl in the office but under-ho circumstances would he stand for anyone having
intercourse at work which he made clear tp the staff. Respondent OT also clarifies that this
particular Male Respondent Employee was 4 Bartender, not a Manager with Respondent.

*
e

Prior to her termination from employment, Complainant had never been formally disciplined but
had been verbally warned about procedures, do’s and don’t’s. Respondent was satisfied with
Complainant’s work “for the most part” but advises there were issues that an employee in her
position that should not have done, as detailed above. After bringing the issues to Complainant’ s
attention, Respondent made it clear that their concerns were serious, and Complainant’s actions
jeopardized the business. ‘.
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 22 of 49

Amber Earman v. Sauf Haus Bier Hall — PGS, LLC
Docket No. 17-156-P(CN)

EEOC No. 10C-2017-00148

Page 13 of 22

$
4

Respondent OT states that he cannot remerhber how many uniform changes Female Respondent
Employees were subjected to but acknowledges that the uniforms definitely changed seasonally.
Notably, Respondent OT asserts that unifortns were also changed seasonally for Male employees
because “cold is cold.” Respondent OT states that the men weren't given as many options as the
Female Employees, but Respondent tried to be inclusive in any decision making in an attempt to
create a conversation where all staff could be satisfied. Changes to the uniform were made to
accommodate weather as the second floor of the building is an open air outside environment.

Respondent OT was unaware of Comparator.One leaving the establishment, but he did write to the
entire staff when the issue began to become a problem in general. Respondent OT also directed
the staff to bring their own food with them so that they would not have to leave the establishment,
as chronic absences were affecting the business. As an owner, Respondent OT never stepped away
from the establishment for any reason in an effort to keep the staff on their toes at all times.
Respondent OT states that the staff had previously made it clear that when Management was away
the “mice would play.” Respondent OT never stepped away from the bar for hours.

Respondent OT notes that the very first Respondent Manager was a Female. When a Respondent
Employee is promoted there are many factors taken into consideration and in the case Complainant
points to, the Male Respondent Employee! ‘was selected for reasons more than just experience.
Specifically, the Male employee spent countless hours on the premises, his desire to learn the
business and because he showed great pofential. This male employee is still employed with
Respondent, the only employee to remain fom the original group of hires.

Respondent OT does not recall sending a disproportionate number of females home and asserts
that he treats all Respondent employees equally. Respondent OT does not remember squirting
Witness One (female) with the soda nozzle at the bar!* and acknowledges that that type of behavior
would not have been appropriate in a work setting.

Respondent prides itself on their staff and have not terminated an employee since Complainant.
Respondent OT acknowledges that their business is a transient one, and Respondent actually wants
their staff to eventually move on to their passion, whatever that may be.

Witness One

Witness One (female) was! employed with Respondent for three years, from June 2014 until May
2017 and was hired on the same day as Complainant. Witness One worked initially as a bartender
and eventually began doing office work for them. Witness One reported directly to Respondent
OO and Respondent OT. i
Witness One describes the uniforms female ‘Respondent staff had to wear as “ridiculous.” When
Respondent first opened, female staff had*to wear very provocative, short dresses with puffy

“
“a
.

 

'S As explained below by Wimess One, Witness O contends that OT squirted her with water while she had ona
white t-shirt.
'® The interview was conducted on September 8, 2017, after Witness One was no longer employed by Respondent.
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 23 of 49

Amber Earman v. Sauf Haus Bier Hall — PGS, LLC
Docket No. 17-156-P(CN)
EEOC No. 10C-2017-00148

Page 14 of 22

sleeves (dirndl) while the male staff wore jeans and t-shirts. Female Respondent staff that refused
to wear the uniforms were not permitted to work. Respondent made the female staff wear these
uniforms even in the winter months while working the rooftop. Respondent female staff were
further directed that they could not wear large jackets over their uniforms.

Witness One advises that the uniforms were not the only difference in standard for female and
Male respondent staff. Additionally, male Respondent staff were permitted to show up later and
do whatever they wanted. Witness One recalls a male employee with no bar experience that was
promoted quickly to a Manager position over female Respondent staff with more experience and
qualifications. Witness One holds that female staff were treated harsher by OT, never by OO. OO
has never treated Witness One disparately; father, he has been caring and extremely generous and
a fantastic employer. Respondent OT, however, has demonstrated inappropriate behavior towards
female staff.

In one such inappropriate incident, OT sprayed Witness One with a water gun while she was
wearing a white shirt, the uniform at that time. OT made Witness One work the rest of the shift in
a drenched white shirt. Witness One remembers Complainant witnessing the incident and being
very upset by it. When Witness One complained to OO about being sprayed, he told her to retaliate
by spraying Respondent OT back, which she acknowledges she did. Both Respondent OO and
Respondent OT had come from Bartending, not necessarily Management backgrounds, and
Respondent’s workplace was a “juvenile” workplace with a “party atmosphere.” Complainant
believes that had Respondent OO been aware of the full extent of Respondent OT’s behavior, he
may no longer be employed with Respondent. However, Witness One does not recall Respondent
OO or Respondent OT ever making any discriminatory comments in regard to Sex during her
employment with Respondent.

Witness One advises that this behavior from Respondent OT occurred weekly with him getting
very intoxicated and throwing chairs, breakiyg glasses, throwing glassware at the walls and making
it very hard for staff, especially the female Staff to perform their job duties. The male employees
were close friends of Respondent OT, an# he allowed them to show up late for their shifts,
including the male managers, and to leave the premises without any disciplinary action being taken
to her knowledge.

Witness One advises that on the day Complainant gave her the keys to open the establishment
when she thought she may run late, Witness ae was not given the safe combination and did not
enter the office at any time.

Witness One is not aware of any other manager to be terminated other than Complainant, prior to
Witness One’s separation from Respondent. Notably, Witness One advises that female managers
did not make it at Respondent for very long, the longest being a female with a strong personality
who was not “easily bullied.”

Witness One was in the establishment the night Respondent OT gave the keys to the office to a
male employee to have sex with a patron. While she is unaware of the details, Witness One did
witness the keys being exchanged and the employee entering the office. Witness One holds that

4
2
=

a
eo
a

Case 1:20-cv-03850-KBJ Bocument 1 Filed 12/23/20 Page 24 of 49

Amber Earman v. Sauf Haus Bier Hall — PGS, LLC :
Docket No. 17-156-P(CN) *
EEOC No. 10C-2017-00148 ‘
Page 15 of 22

the office absolutely contains sensitive materials and does not believe there is any way to know
exactly what happened in there during that time with no camera in the office.

Witness One states that the problem at Respondent is OT and that it is a shame Respondent OO is
tied to him in this business. She believes herself to be in a difficult situation because she knows
the environment needs to change but hates that Respondent OO will be affected in making those
changes.

Witness Two

Witness Two (female) was employed as a bartender by Respondent from July through September
of 2014. Witness Two does not remember the details surrounding the events that led to her
resignation; rather, she only remembers tlfere were a lot of disrespectful comments made by
Respondent OT, her direct supervisor, towards the staff. Witness Two states that the comments
were made to the entire staff in staff trainingS or in emails to the staff. Witness Two could not say
for sure if the comments made were more disrespectful towards Respondents female employees
than they were towards the male employees;

Witness Two worked approximately sixteen (16) hours per week not because she did not have
more availability but because she did not like working there. When Witness Two did work she
was given prime Friday and Saturday night shifts primarily and could not speak on what other
employee schedules were like. Witness Two believes she was scheduled for prime shifis because
she was referred to Respondent by a friend of Respondent OT. Witness Two always worked with
a female friend of hers during those shifts.

Witness Two does not remember any sexual harassment, only that the women were forced to wear
what she describes as demeaning uniforms while the male employees could wear whatever they
wanted. Specifically, Witness Two states that the uniforms consisted of very short dresses and
low-cut tops. Witness Two states that during her employment with Respondent, they had only one
uniform change.

Witness Two states that she did not witness any disparate treatment based on sex nor did she
personally experience any discrimination bésed on her sex. Witness Two attributes this to the fact
that she was brought in by a friend to Respajndent.

OHR’S FINDINGS ‘
GENERAL LEGAL STANDARD - PROBABLE CAUSE STANDARD OF REVIEW

OHR’s duty at the probable cause stage is to “consider all the evidence and allegations to determine
whether [Complainant’s] claims [are] ‘reasonable’ and make out a prima facie case under the
Human Rights Act.” Smith v. D.C. Office of Human Rights, 77 A.3d 980, 997-98 (D.C. 2013); see
also Sparrow v. D.C. Office of Human Rights, 74 A.3d 698, 706 (D.C. 2013) (“[T]he probable
cause standard .. . requires consideration of whether [Complainant’s] version of events [are]
reasonable, not whether he failed to disprove [Respondent’s] version of events.”); Grove v. Loomis
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 25 of 49

Amber Earman v. Sauf Haus Bier Hall — PGS, LLC
Docket No. 17-156-P(CN)

EEOC No. 10C-2017-00148

Page 16 of 22

Sayles & Co., 85 A.3d 832, 836 (D.C. 2014) (Complainant's claims must be reasonable and make
out a prima facie case for a finding of probgble cause).

Additionally, where Respondent has asserted a legitimate, non-discriminatory reason (or reasons)
for its action, OHR has a duty to evaluate whether Complainant has provided credible, substantive,
and probative evidence that the allegedly tegitimate, non-discriminatory justification given by
Respondent was not the actual reason for the action. See Grove, 85 A.3d at 836; see also Freeman
v. D.C. Office of Human Rights, No. 13-CV-1150, fn. 2 (D.C. decided November 6, 2015)
(unpublished). However, Complainant is not required to disprove Respondent’s version of events
at the probable cause stage. See Smith, 77 A.3d at 997.

If OHR finds probable cause, the case proceeds to a full-fledged administrative adjudication where
Complainant has the burden of proving the claims by a preponderance of the evidence.!? Sze
Smith, 77 A.3d at 998; Grove, 85 A.3d at 836.

LEGAL STANDARD: DISPARATE TREATMENT

Under the D.C. Human Rights Act (DCHRA), it is unlawful for an employer to fail or refuse to
hire, discharge, or otherwise discriminate against an employee with respect to his or her
compensation, terms, conditions, privileges, or promotions, or otherwise adversely to affect his or
her status as an employee, “wholly or partially for a discriminatory reason based upon the actual
or perceived: race, color, religion, national:origin, sex, age, marital status, personal appearance,
sexual orientation, gender identity or expression, family responsibilities, genetic information,
disability, matriculation, or political affiliation of the individual.” D.C. Code § 2-1402.11(a)
(2016). *

The D.C. Court of Appeals looks to the three-part burden shifting analysis articulated by the
Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), and federal case law
interpreting discrimination under Title VII, to determine whether discrimination has occurred
under the DCHRA. See Cain v. Reinoso, 43 A.3d 302, 306 (D.C. 2012). Under the McDonnell
Douglas framework, “the precise requirements of a prima facie case can vary depending on the
context.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002). A claim of discrimination
under the disparate treatment theory arises where an employer treats an employee less favorably
than others because of his or her status in a protected class. See Raytheon Co. v. Hernandez, 540
USS. 44, 52 (2003).

Generally, the elements of a prima facie case of discrimination under the disparate treatment
theory, based on indirect evidence, are as follows: (1) Complainant filed based on his or her status
in a protected class under the Act; (2) Complainant suffered an adverse employment action; and
(3) the unfavorable action gives rise to an inference of discrimination. See McDonnell Douglas
Corp., 411 U.S. at 802; St. Mary's Honor Gtr. v. Hicks, 509 U.S. 502, 506 (1993); Little v. D.C.
Water & Sewer Auth., 91 A.3d 1020, 1027 (p.C. 2014); Kumar v. D.C. Water & Sewer Auth., 25

 

'7 If there is a probable cause finding, OHR will attempt conciliation prior to a full-fledged hearing. See D.C. Code §
2-1403.06 (2016). .
*”
a

Case 1:20-cv-03850-KBJ Document 1 Filed 12/23/20 Page 26 of 49

Amber Earman v. Sauf Haus Bier Hall— PGS, LLC
Docket No. 17-156-P(CN)
EEOC No. 10C-2017-60148

Page 17 of 22

A.3d 9, 17 (D.C. 2011); Hamilton v. Howard Univ., 960 A.2d 308, 314 (D.C. 2008); Furline v.
Morrison, 953 A.2d 344, 358, fn. 24 (D.C. 2008). One method for meeting the final element is
for Complainant to identify a similarly situated individual outside of Complainant's protected class
who replaced Complainant, or who was retained under similar circumstances to those that led to
Complainant’s termination. See McFarland v. George Washington Univ., 935 A.2d 337, 352
(D.C.2007) (emphasis and brackets omitted). “[I]ndividuals are similarly situated when they have
similar jobs and display similar conduct.” Vasquez v. Cty. of L.A., 349 F.3d 634, 641 (9th Cir.
2003); see also Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 352 (6th Cir.1998)
(“[T]he plaintiff and the employee with whom the plaintiff seeks to compare himself or herself
must be similar in ‘all of the relevant aspecfs.””) (quoting Pierce v. Commonwealth Life Ins. Co.,
40 F.3d 796, 802 (6th Cir. 1994)). However, proof of sufficient similarity between Complainant
and the proffered comparator is not require#at the probable cause stage; the comparator need only
be a reasonable comparator. See, ¢.g., Grove, 85 A.3d at 836.

LEGAL ANALYSIS (ISSUE I)

I. The record does not support a finding of probable cause to believe that, between May 5,
2015, and June 8, 2015, Respondent discriminated against Complainant or other female
workers based on their sex (female) when it allegedly disparately applied its employee
policies to female workers on terms and conditions such as compensation, shift assignment,
uniforms, promotion, and discipline.

The record does not support a reasonable claim, and the record does not include evidence to
support a reasonable prima facie case.

The first element (protected characteristic) is reasonably supported, because Complainant filed her
claim based on a characteristic protected by the statute (sex). The second (adverse action) and third
(inference of discrimination) elements are not reasonably supported because, contrary to
Complainant's assertion that male employees were better paid with better shifts, the record actually
indicates that female workers generally recéived more hours and tips than their male colleagues. .
With respect to uniforms, OHR has reviewed the record evidence and determined that none of the
uniforms, including the dirndl, could reasonably qualify as objectively offensive based on sex.!9
Further, based on Complainant’s own representations, there is no evidence that female employees
were required to purchase unusual items that would not otherwise be part of a typical wardrobe.”"
Finally, Complainant has provided no evidence that a worker ever told an owner that she lacked,
for example jean shorts, and were then told that they had to purchase them.”!

With respect to promotion and discipline, there is no evidence of female employees being
promoted less or disciplined more than “their male counter-parts. First, with respect to
Complainant, she was the only non-owner employee promoted to a salaried manager position

 

'8 See Pay Chart (OHR File at § V).

'9 See Uniform Spreadsheet (OHR File at § ['V).

© See id.

2! See Statement of Complainant (OHR File at § IID).

‘aes
tip *
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 27 of 49

Amber Earman v. Sauf Haus Bier Hall — PGS, LLC
Docket No. 17-156-P(CN)

EEOC No. 10C-2017-00148 $
Page 18 of 22 ¢

during the relevant period,.7* Second, the: investigation revealed no evidence of other female
workers, actually being disciplined.” On the contrary, Complainant provided an example of an
unreliable (often late or a no show) male bartender, Nikky Hoberman, who was disciplined by
taking him off the schedule. Accordingly, the claim of systemic disparate treatment based on
sex is not reasonable, and a hearing is not warranted.”°

ADDITIONAL LEGAL STANDARD (ISSUE IT): TERMINATION

Generally, the prima facie elements in a discriminatory discharge case are that (1) Complainant
was a member of a protected class, (2) he was qualified for the job from which he was terminated,
(3) the termination occurred despite his employment qualifications, and (4) circumstances exist
from which one could reasonably infer that the protected characteristic was a substantial factor in
the decision. See Cain v. Reinoso, 43 A.3d 302, 306 (D.C. 2012); Little v. D.C. Water & Sewer
Auth,, 91 A.3d 1020, 1027-28 (D.C. 2014), citing Kumar v. District of Columbia Water & Sewer
Auth., 25 A.3d 9, 17 (D.C.2011). See Ottenberg's Bakers, Inc. v. District of Columbia Comm'n on
Human Rights, 917 A.2d 1094, 1103 (D.C. 2007) (circumstance where the same actor hires and
fires an employee permits a non-discriminatory inference); see also Proud v. Stone, 945 F.2d 796,
797 (4th Cir., 1991) (where the same actor hires and subsequently disciplines an employee, a strong
inference of non-discrimination exists). :

=

LEGAL AMALYSIS (ISSUE II)

IL, The record does not support a finding of probable cause to believe that Respondent
discriminated against Complainant based on her sex (female), when it terminated her from
her Events Coordinator/Marketing Director position on June 8, 2015.

The record does not support a reasonable claim, and the record does not include evidence to
support a reasonable prima facie case.

The first element (protected characteristic) is reasonably supported, because Complainant filed
based on her sex (female). The second and third elements (qualified and terminated despite
qualifications) are arguably not reasonably supported, because, as explained more fully below,
Complainant was likely not adequately performing her duties, therefore not qualified.”® Finally,
as explained below, there exists not a scintilla of information to reasonably support an inference
of sex discrimination (the fourth element), and the investigation did not reveal credible, substantial,

 

22 See Statement of Complainant (OHR File at § une

23 See id.

4 See Complainant’s Supplemental Filing, dated Mach 2 2, 2018, at para. 2 (OHR File at § [V).

25 Although Complainant did not assert the water squirting incident in her Charge, OHR has nonetheless considered
it and determined that one incident of two employeeafone male and one female) each squirting each other with a soda
water nozzle from the bar cannot plausibly constitute discriminatory or harassing behavior. See Statement of
Complainant at para. 22 (OHR File at § IIT) (indicating that the super soaker incident occurred only once); see also
Statement of Witness One at para. 10 (OHR File at § III) (admitting that OT squired her on one occasion but that she
squirted him back).

26 See Respondent’s Position Statement (OHR File at § V); see also Complainant’s Rebuttal and Interview (OHR File
at § IV).
‘9
Case 1:20-cv-03850-KBJ Bocument 1 Filed 12/23/20 Page 28 of 49
Amber Earman v. Sauf Haus Bier Hall — PGS, LLC
Docket No. 17-156-P(CN)
EEOC No. 19C-2017-00148
Page 19 of 22

and probative evidence to contradict Respondent’s proffered reason for her termination’ (failure
to report for duty for an event she was responsible for managing and coordinating, after previously
failing to open the establishment when she was manager on duty and giving her keys to a non-
manager).

On the contrary, the record revealed multiple circumstances that could support non-discriminatory
inferences, thereby rendering the claim unreasonable. As an initial matter, the record shows that
the same decision-makers who hired and promoted Complainant were the decision-makers who
fired Complainant.** Furthermore, Complainant points to a female worker, Niya Donnelly, an
occasional acting manager, who, according to Complainant, committed similar company policy
violations as Complainant (such as giving keys to employees, no call / no show, tardy to open on
an event day) but was treated more favorably by not being terminated.2? Therefore, because
someone within the protected class was treated more favorably, absent other probative evidence,
Complainant’s claim that she was terminatéd because of her sex is not reasonable. Complainant
provided Nicky Hoberman, a male bartender, as a comparator who was treated more favorably.
However, OHR’s investigation revealed tha¥ he was disciplined because he was given increasingly
fewer hours and eventually essentially terminated based on his unreliability in attendance.*”
Lastly, Complainant was replaced by a female.>'

Complainant proffered other proffered male comparators who were purportedly treated more
favorably than Complainant, but the record does not support Complainant’s allegation. First,
Complainant advances the owners as comparators.*” There exists no plausible argument that an
owner is reasonably similarly situated to an employee. Next, Complainant advances Mile
Dragisic, a non-salaried bartender who would sometimes act as manager on duty, who, according
to Complainant, had a penchant for absconding for a midnight repast but was not terminated.*?
First, OHR finds that a non-salaried employee is not reasonably similarly situated to Complainant,
a salaried manager. Second, even if their roles were reasonably similar, OHR finds that leaving
the premises to get food is likewise not comparable to failing to unlock the premises for an event
or not showing up for an event as an Events Manager. Complainant also points to Carmelo, a non-
salaried bartender who would purportedly drink and have sex during his shift,>* but, again, OHR
finds a carousing non-salaried bartender not to be reasonably similar to a salaried manager, who
was terminated for not being responsible. Ufltimately, Complainant, as an events manager,”* is not
)

=

 

27 OHR notes that Complainant may have actually régigned after being offered a demotion to a bartender and thus the
actual adverse action may be demotion rather than termination. See Rebuttal at para. 9 (OHR File at § IV).
28 See supra Proud y. Stone, 945 F.2d at 797 (where the same actor hires and subsequently disciplines an employee, a
strong inference of non-discrimination exists}. See Statement of Complainant (OHR File at § 111); Respondent's
Responses to OHR’s Request for Information (OHR File at § V).
7 See Complainant’s Supplemental Filing, dated March 2, 2018 (OHR File at § I'V).

® See id.

31 See Respondent’s RF] Reponses (OHR File at § V),

32 See Supplemental Filing of Complainant, dated March 2, 2018 (OHR File at § !V).

33 See id. OHR notes that the record indicates that Mile took responsibility for his behavior (see text, dated February
8, 2015 (OHR File at § IV), whereas Complainant refuses to acknowledge her part in the situation.
4 See Supplemental Filing of Complainant, dated March 2, 2018 (OHR File at § IV).
35 Although Complainant acted as a bartender at times, she was ultimately terminated for not reporting for duty as an
Events Manager for a scheduled event.
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 29 of 49

Amber Earman v. Sauf Haus Bier Hall — PGS, LLC
Docket No. 17-156-P(CN)

EEOC No. 19C-2017-00148

Page 20 of 22

$
ne . . .
reasonably similarly situated to bartenders ‘or occasional acting bar managers who had behavior
problems. For these reasons, the record dod& not support a prima facie case.

Even if it did, despite the self-defeating nature uncovered by OHR’s investigation, Respondent
asserted a legitimate, non-discriminatory reason (failing to report for duty for an event she was
responsible for, after previously not showing up to open the bar and giving her keys to a non-
manager). The record does not include credible, substantial, and probative evidence that
Respondent’s proffered reason was not the actual reason for the adverse action. Complainant
admits that she was late to open the bar on, September 13, 2014, and gave her keys to her non-
manager roommate.** Complainant further admits, with respect to the June 5, 2015 band event.
that she was drinking heavily over the course of many hours on the evening prior on June 4, 2015,
such that she needed help home;?” and further, that she had agreed to open the doors at 12:30 noon
the next day but had not done so by 1:30 pm, while not responding to repeated texts and voice
messages from the owners.>* As such, there exists no evidence, let alone substantial evidence, that
Respondent’s proffered justification was not the actual reason for the termination. Most
significantly, when asked directly by the investigator why Complainant believed she had been
terminated, Complainant responded with a litany of explanations, including that she believed that
one of the managers was threatened by her because she had more business experience and thought
she was trying to take his job, but none of her theories included discrimination based on sex.??

Accordingly, the claim is not reasonable, and a hearing is not warranted.
DETERMINATION :
For the foregoing reasons, OHR finds:

I. NO PROBABLE CAUSE to believe that, between May 5, 2015, and June 8, 2015,
Respondent discriminated against Complainant or other female workers based on their sex
(female) when it allegedly disparately applied its employee policies to female workers on
terms and conditions such as compensation, shift assignment, uniforms, promotion, and
discipline.

II. NO PROBABLE CAUSE to believe that Respondent discriminated against Complainant
on the basis of her sex (female) when it allegedly discharged her from her employment on
June 8, 2015.

$
a”

ry
a

 

36 Although Respondent had indicated the date in q&estion was August 13, 2014, Complainant clarified that she was
late on September 13, 2014. See Complainant’s Rebuttal at para. 5 (OHR File at § TV).

47 See Rebuttal at para. 8 (OHR File at § IV).

38 See Statement of Complainant at para. 14 (OHR File at § IID).

3° See Statement of Complainant at para. 11 (OHR File at § III).
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 30 of 49

Amber Earman v. Sauf Haus Bier Hall — PGS, LLC
Docket No. 17-156-P(CN)
EEOC No. 10C-2017-00148

Page 21 of 22

COMPLAINANT’S RIGHT TO APPLY FOR RECONSIDERATION UNDER THE
HUMAN RIGHTS ACT

Complainant may submit a Request for Reconsideration of the No Probable Cause Letter of
Determination pursuant to 4 DCMR §§ 720.1 and 720.2. The request should not exceed ten pages
and should be submitted to ohr.ogc@dc.gov. The request, along with all supporting
documentation, must be submitted in writing to the Director of the Office of Human Rights within
15 calendar days from the following date: Sofi! . Complainant may submit a Request
for Reconsideration on the grounds of newly ‘discovered evidence, misapplication of laws, or
misstatement of material facts. The request must be based on one or more of these grounds. Newly
discovered evidence is evidence that: (a} is competent, relevant, and material; (b) was not
reasonably discoverable before the issuance’ of this Letter of Determination; and (c) would alter
the ultimate outcome in this case. The Request for Reconsideration may be dismissed if the
application is: (a) not based on one of the above grounds; or (b) not timely filed.
COMPLAINANT MUST INCLUDE ALL SUPPORTING DOCUMENTATION AND
REASONS IN THE ORIGINAL REQUEST FOR RECONSIDERATION. OHR may
forward a copy of any Request for Reconsideration, along with all supporting documentation, to
the other party for a Response.

COMPLAINANT’S RIGHT TO PETITION FOR REVIEW _UNDER THE HUMAN
RIGHTS ACT

If the Complainant does not file a Request for Reconsideration with OHR, this letter constitutes a
final decision of OHR. Complainant has three years from the date of service of this decision to
file a Petition for Review with the D.C. Superior Court. Simpson v. D.C. Office of Human Rights,
597 A. 2d 392, 395 (D.C. 1991) (3 years for private sector complaints).

RIGHT TO SUBSTANTIAL WEIGHT REVIEW UNDER CROSSFILED FEDERAL
STATUTES ue

The parties have a right to a “Substantial “Weight Review” from the U.S. Equal Employment
Opportunity Commission (EEOC) of a final‘agency decision. A no cause finding and a final order
after a hearing are final agency decisions. If a party wishes to obtain such a review, please submit
the request within 15 calendar days of the date of this Letter of Determination provided above to
the State and Local Coordinator, Equal Employment Opportunity Commission, Washington Field
Office, 131 M Street, NE, Fourth Floor, Suite 4NWO2F, Washington, DC 20507-0100.

ITIS SOO RED.

 

Monica Paldcio, Directoe___--—_

District of Columbia Office of Human Rights

Saye
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 31 of 49

Amber Earman v. Sauf Haus Bier Hall — PGS, LLC “
Docket No. 17-156-P(CN) 7

 

 

 

 

EEOC No. 10C-2017-00148 ‘s
Page 22 of 22 s
CERTIFIGATE OF SERVICE

The undersigned hereby certifies that on Sf o/1 9 (date), I

caused OHR’s LETTER OF DETERMINATION to be served on the following individuals via
“Ma / (method of delivery):

Amber Earman

amberearman@gmail.com

Complainant

Sauf Haus Bier Hall — PGS, LLC
c/o Stephen J. O’Brien

2600 Virginia Avenue NW

Suite 406 “
Washington, D.C. 20037
sobrien@malliosobrien.com
Respondent i:

rows

OHR Investigator
Mary.wallace@dc.gov

OHR Office of the General Counsel
Ohr.oge@dc.gov ‘

OHR Investigation Manager
Michelle. Thomas2@dc.gov

Deidre P CUD) ofits) cms

Name Signature

 

 

Tee:

are Orr
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 32 of 49

* ¥

meee ~GOVErnment of the District of Columbia Seats
MEE Mayor Muriel E. Bowser a
Office of Human Rights
DISTRICT OF COLUMBIA
One Judiciary Square
441 4th Street NW, Suite 570N
Washington, DC 20001
202.727.4559 tet
202.727.9589 fax

 

ohr.de.gov
DISTRICT OF COLUMBIA
OFFICE OF HUMAN RIGHTS
Xx
AMBER EARMAN, )
Complainant, )
i)
Vv. 2) OHR Docket No.: —_17-156-P(CN)

a) EEOC /HUDNo.: 10C-2017-00148
SAUF HAUS BIER HALL — PGS, LLU, )
Respondent. ye)

 

a x
DETERMINATION ON COMPLAINANT’S
REQUEST FOR RECONSIDERATION

The Office of Human Rights (OHR) received Complainant’s May 21, 2019, Request for
Reconsideration (Request) of OHR’s May 6, 2019, Letter of Determination (LOD) in the matter
cited above. Respondent filed an opposition on June 10, 2019. Amber Earman is referred to as
Complainant. Sauf Haus Bier Hall — PGS, LLC, is referred to as Respondent. For the reasons
explained below, OHR affirms the finding of no probable cause with respect to Issue I, but reverses
the no probable cause finding and orders a hearing with respect to Issue II.

PROCEDURAL HISTORY

The issues presented in Complainant’s Charge of Discrimination, dated October 19, 2016, were
whether there exists probable cause to believe that (I) between May 4, 2015, and June 8, 2015,!
Respondent discriminated against Complainant and other female workers with respect to terms
and conditions of employment such as compensation, shift assignment, uniform, promotion, and
discipline, and (II) Respondent discrimiffated against Complainant based on sex (female) on June
8, 2015, when Respondent terminated her employment following an absence from work on June
5, 2015. On May 6, 2019, in a Letter of Determination (LOD), OHR found “no probable cause”
on both claims. .

With respect to the first issue regarding discrimination against female workers, OHR’s
investigation revealed no reasonable evidence to support the claim. See LOD at 17-18.
Specifically, investigatory records did not indicate that female employees received fewer hours or
less desirable shifts, were passed up for promotions, or that they were discriminatorily disciplined
when compared to male employees. See id. Likewise, the record did not reasonably indicate that
Complainant, in particular, was treated less favorably than male employees. The record showed
that Complainant was the only non-owner employee promoted to a salaried managerial position,
and the comparators she provided were not reasonably similarly situated to her. See id. With
respect to the second issue, pertaining to Complainant’s termination, OHR also found no probable

 

‘ OHR defined this relevant period based on the year preceding Complainant’s May 4, 2016, filing with OHR, pursuant
to the one-year statute of limitations, defined at 4 DCMR § 702.1(a).

7
@

*?
=

fs
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 33 of 49

Amber Earman v. Sauf Haus Bier Hall — PGS, LLC

OHR Docket No.: 17-156-P(CN)

EEOC No.: 10C-2017-00148
Determination on Complainant’s Request for Reconsideration
Page 2 of 9 a

cause, because the record indicated that‘gt the time of her termination, Complainant had failed to
report for duty and thus was not qualified: for her job. Jd. at 18-20. On May 21, 2019, Complainant
filed a Request for Reconsideration (“Bequest”) of OHR’s determination. On June 20, 2019,

Respondent submitted an Opposition to the Request.

PARTIES’ ARGUMENTS
A. Complainant’s Request

Complainant requests reconsideration on the grounds of misstatement of material facts and newly
discovered evidence. Request at 2-3. As a side, Complainant also briefly argues that her
termination constitutes retaliation by the employer and that she mentioned this to OHR during
intake. /d. at 1.

Misstatement of Facts

Complainant contends that OHR’s LOD contains numerous misstatements of material facts, and
argued that: i
(1) the payroll records Respondefit provided did not accurately reflect compensation trends
over time that were more favorabje to men;
(2) many female employees, including Witness One (female, bartender/administrative
assistant) and Witness Two (féinale, bartender), had complained about the uniforms,
contrary to Respondent Owners’ ‘statements that there were no complaints;
(3) Respondent Owner Two’s statement that he did not recall giving the office keys to
another employee contradicted his subsequent statement that the individual was a
bartender, not a manager;
(4) Respondent Owner Two’s statement that he “could come and go as he pleased”
contradicted his statement that he “never stepped away from the establishment for any
reason”;
(5) Respondent Owner Two’s statement that Complainant had to remain on the premises
for any event she planned was false;
(6) Respondent Owner Two’s statement that he was unaware of a male employee leaving
the premises during his shift as Manager on Duty was false; and
(7) the conclusion that a male comparator, Nicky Hoberman (bartender), was disciplined
for not reporting to work for weeks is not true.
Request at 2-3.
‘

Newly Discovered Evidence -

Next, Complainant asserts that she obtairted newly discovered evidence and attached new evidence
such as group texts, emails, and previows communications to OHR. Request at 3-4. In support
thereof, Complainant explains that the newly submitted evidence would indicate the following: (1)
Owner Two was not truthful with OHR and that he advised Complainant to not report for duty; (2)
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 34 of 49

Amber Earman v. Sauf Haus Bier Hall — PGS, LLC

OHR Docket No.: 17-156-P(CN) ‘s

EEOC No.: 10C-2017-00148

Determination on Complainant’s Request for Reconsideration
Page 3 of 9

Complainant’s claims were consistent throughout the investigation; and (3) facts? to which
Witness One “would attest.” Jd. at 3.

B. Respondent’s Opposition to the Request

Respondent opposes the Request, contending that the OHR investigation was thorough and that
the Request should be denied because Complainant failed to show her “new evidence” was not
“available” during the investigation. Qpposition at 2. Additionally, it argues that the “new
evidence” actually corroborates Respordent’s position because it shows that Complainant was
“sorry” for failing to “[satisfy] her dutités. ” Id. Respondent further maintains that the Request
should be denied because subsequent suécessors to Complainant were women. Id.

APPLICABLE LEGAL STANDARDS

Pursuant to 4 DCMR § 720.1, a party seeking reconsideration shall submit a written application
stating specifically the grounds upon which the request for reconsideration is based. Those
grounds are “limited to misapplication of law, material misstatement of fact, or discovery of
evidence not available during the investigation.” Jd. at § 720.1 The request must be submitted
within 15 calendar days from receipt of the letter of determination. Jd. at 720.2.

OHR’S ANALYSIS

Complainant filed her Request on May 21, 2019, within 15 days of OHR’s LOD, pursuant to 4
DCMR § 720.2; thus the Request is timely.

Upon review of the Request, OHR finds that the Request has not established the standard for
reconsideration, pursuant to 4 DCMR § 720.1, with respect the allegations of misstatement of
material facts or newly acquired ev idence not available during the investigation. However, OHR
finds sua sponte that OHR misapplied the law with regard to Issue II involving Complainant’s
termination. Therefore, OHR finds that ahearing is warranted with respect to this issue. A detailed
analysis of these claims in addition to Complainant’s belated retaliation claim are discussed below.

A, Misstatement of Material Facts
Complainant moves for reconsideration based on alleged misstatement of material facts by OHR,

but Complainant doesn’t actually allege misstatement of facts. The Request merely argues with or
contends that there are factual arguments against statements made by witnesses. In other words,

 

2 Complainant claims that Witness One “would attest” to being disciplined less favorably compared to male
employees, that male comparator Nicky Hoberman was not, in fact, disciplined after not showing up for work, and
that “Owner Three” took Complainant and Witness One out drinking on the night of June 4, prior to the day on which
Complainant is alleged to have not showed up for work to open the facility. See Request at 3, fj 3-5.

3 In addition to being unavailable during the investigation, any proffered newly discovered evidence would generally
need to be material and to affect the probable cause finding. Cf 4 DCMR §§ 433.2, 120.5 (newly discovered evidence
standard at the hearing stage requiring materiality and that the evidence would alter the result); see also Grove v.
Loomis Sayles & Co., 85 A.3d 832, 836 (D.C. 2g14) (evidence must be credible, substantial, and probative).

?
=

ie
a
se
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 35 of 49

a
Amber Earman v. Sauf Haus Bier Hall — PGS, LLC
OHR Docket No.: 17-156-P(CN) 1
EEOC No.: 10C-2017-00148 ®

Determination on Complainant’s Request for Résonsideration
Page 4 of 9 :

Complainant appears to be providing rebuttal information to the statements made by witnesses,
rather than claiming that OHR made any misstatement of fact. Complainant was provided
opportunities to provide rebuttal information during the investigation. Thus, these arguments are
not viable bases for a reconsideration. As part of her misstatement allegation, Complainant also
argues that OHR should have obtained more exhaustive information on the payroll record.
Although none of these indicates a misstatement of fact by OHR, OHR provides a courtesy
response to each of Complainant’s assertions.

1. Payroll Records (Request at 2, 1)

Complainant maintains that OHR should have obtained more comprehensive payroll data than a
sample of a few pay periods. Request at 2, 1. She maintains that obtaining more data would
show favorable treatment of men. Jd. However, Complainant points to no specific reason why
she speculates that a more comprehensive payroll would indicate discriminatory treatment. Id.
Although OHR did not obtain exhaustive payroll records for all employees, the information
collected from four pay periods (Augustf’and November 2014, January, February, April, and May
2015), did not reasonably indicate a preference or disparate treatment based on sex. On the
contrary, during two of the four pay petiods, a female bartender received the most shift hours.’
With respect to promotions and Complainant, the record supports and Complainant does not deny
that she was the first employee promoted to a salaried position.® In terms of shifts, as OHR
explained in the LOD, Complainant, as a salaried manager, could not reasonably claim that she
was treated less favorably in the assignment of bartending shifts because she admits that she, as a
manager, only worked occasional bartending shifts and was not a full-time bartender.’

2. Complaints regarding Female Bartender Uniforms (Request at 2, 42)

Complainant objects to the veracity of Respondent Owner One’s statement that there were no
complaints from female employees being asked to wear a dirndl. She points to two female
witnesses stating to the contrary. Again, this does not indicate that OHR misstated facts as the
statement at issue is a summary of the witness’ statement made during OHR’s investigation and
not an adoption of fact by OHR®

:
4

 

2?
4 See Payroll Records, dated August 29, 2014, November 21, 2014, February 13, 2015, and May 8, 2015 (OHR File
at §V). i:
5 See id. 5
6 See Statement of Complainant (OHR File at § III).
7 See LOD at 19-20.
8 OHR notes that Respondent may have required female employees to exclusively wear dirndls as uniforms from
September 2014 to January 2015, a period outside the actionable period in this case (May 4, 2015 and later). See
Information on Female Uniforms (OHR File at § IV) (female employees may have had the option to wear a soccer
jersey and jeans during a part of this time, but that the manager on duty had to approve this alternative uniform. In
January 2015, female employees were offered the option to wear a button-down shirt and jeans in lieu of the dirndl).
OHR also notes that it originally found this requirement not to be objectively offensive, but upon review, as discussed
infra, this requirement could reasonably qualify as objectively offensive.
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 36 of 49

Amber Earman v. Sauf Haus Bier Hall - PGS, LLC

OHR Docket No.: 17-156-P(CN)

EEOC No.: 10C-2017-00145 ;
Determination on Complainant's Request for Reconsideration
Page 5 of 9 :

a

3. Objections to Respondent Owner T wags Statements ((Request at 2, JJ 3-6)

Complainant objects to statements matle by Respondent Owner Two and avers that she has
differing information or that a witness éould provide contradicting information.’ Either way, it
does not indicate that OHR made misstatement of facts. Rather, OHR merely summarized the
statements of all witnesses and considered all available evidence, as Smith requires.'°

4, Male Comparator (Request at 3, 47)

Complainant questions OHR’s conclusion that Respondent had disciplined Mr. Hoberman (a male
comparator) for his unreliable attendance because the conclusion was based allegedly on
statements made by a witness who is not credible.!! Yet, Complainant’s proffered male
comparator, Nicky Hoberman, was not reasonably similarly situated to Complainant and thus
cannot reasonably support Complainant’s claim of disparate treatment.'* While it is not clear at
what point Mr. Hoberman was taken off the schedule, he is nonetheless not a reasonably similarly
situated employee to Complainant because he was a bartender, paid hourly, and had repeatedly
showed up late or not at all to his shifts;!> whereas, by contrast, Complainant was an Events
Manager and Marketing Director, earning a salary, and was terminated after not showing up at the
agreed upon time to open the facility fer an event that she was purportedly managing.'* Thus,
because both their positions and the nature of their purported performance problems were not
reasonably similarly situated, even if Mr*Hoberman had not been disciplined, those circumstances
would not support a plausible claim of discrimination on the basis of sex.!°

For the above reasons, OHR concludes that Complainant has not proffered a misstatement of
material fact warranting reconsideration.

 

9 See Request at 1-2.

'0 OHR’s duty at the probable cause stage is to “consider all the evidence and allegations to determine whether
[Complainant’s] claims [are] ‘reasonable’ and make out a prima facie case under the Human Rights Act.” Smith v.
D.C. Office of Human Rights, 77 A.3d 980, 997-98 (D.C. 2013)

"! See Request at 3, § 7.

!2 One method for meeting the final element of a disparate treatment claim is for Complainant to identify a similarly
situated individual outside of Complainant’s protected class who replaced Complainant, or who was retained under
similar circumstances to those that led to Complainant’s termination. See McFarland v. George Washington Univ.,
935 A.2d 337, 352 (D.C. 2007) (emphasis and brackets omitted). “[I]ndividuals are similarly situated when they have
similar jobs and display similar conduct.” Vasquez v. Cty. of L.A., 349 F.3d 634, 641 (9th Cir. 2003); see also
Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 352 (6th Cir. 1998) (“[T]he plaintiff and the employee with
whom the plaintiff seeks to compare himself g# herself must be similar in ‘all of the relevant aspects.’”) (quoting
Pierce v. Commonwealth Life Ins. Co., 40 F.3d 796, 802 (6th Cir. 1994)).

'3 Complainant’s Supplemental Filing, dated Mafch 2, 2018 (OHR File at § IV).

14 See Statement of Complainant, dated September 8, 2017 (OHR File at § LID).

‘5 One method of establishing the final element 5 by comparison to an individual who does not share Complainant’s
protected characteristic, but who is treated mofe favorably under similar circumstances. See, e.g., O'Donnell v.
Associated General Contractors of America, Inc. 645 A.2d 1084, 1088 (D.C. 1994). OHR’s task at the probable cause
stage is to analyze whether the comparison could reasonably support an inference of discrimination based on the
applicable protected characteristic, given the facts and circumstances of the particular case.
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 37 of 49

Amber Earman v. Sauf Haus Bier Hall — PGS, LLC
OHR Docket No.: 17-156-P(CN)
EEOC No.: 10C-2017-00148
Determination on Complainant's Request for Reconsideration
Page 6 of 9

*

B. Newly Discovered Evidence

In this section of her Request, Complainant attempts to offer information which a witness could
attest to and produced new documents reflecting text messages between herself and the
Respondent owners. Request at 3, fff 1-5. Unfortunately, the Request fails to indicate that the
new information was not available during the investigation. See 4 DCMR § 720.1 (one of the
grounds for reconsideration is “discovgry of evidence not available during the investigation’’)
(emphasis added). :

C. Belated Retaliation Claim

Meer THs

Complainant opens her Request by insisting that she was subjected to unlawful discrimination
based on sex and that she suffered from termination “possibly as retaliation.” Request at 1, § 2.
She points to her initial Intake Questionnaire filed with OHR as evidence of this allegation. Id.
OHR reviewed the entire investigation record and found that Complainant was aware OHR was
not investigating a retaliation claim throughout various points. For starters, at an early point in the
process, in or around July 2016, after her intake interview, Complainant was made aware that OHR
would not be investigating a “retaliation claim’.'? Likewise, on October 19, 2016, when she
reviewed and signed the Charge of Discrimination, Complainant was aware that the Charge did
not allege a retaliation claim.'® The record also indicates that Complainant frequently
communicated with OHR and at no point did she raise that she suffered the termination as a result
of termination.!? Notably, Complainant has not identified a protected activity which could form
the basis of a retaliation claim.*? For these reasons, OHR finds that Complainant’s retaliation
claim is time barred and not appropriate for consideration by OHR.

eo.

D. Misapplication of the Law :
Notwithstanding all of the foregoing, upon a secondary review of the record, OHR finds that it
misapplied the law in this case with respéct to Issue IT on termination of Complainant. Specifically,
a prima facie case is reasonably supported, because Complainant filed based on a characteristic
protected by the statute (sex), was subjected to the adverse action of termination (second element),
and there exist circumstances from which one could reasonably infer that sex may have been a

 

'6 Although such evidence may not be considered at the probable cause stage, OHR notes that it may be presented at
any hearing. See 4 DCMR § 422 (evidence at hearing); Smith v. D.C. Office of Human Rights, 77 A.3d 980, 997-98
(D.C. 2013) (If OHR finds probable cause, the tase proceeds to a full-fledged administrative adjudication where
Complainant has the burden of proving the claims by a preponderance of the evidence. If there is a probable cause
finding, OHR will attempt conciliation prior to a full-fledged hearing. See D.C. Code § 2-1403.06 (2016).

'7 OHR File at § II (intake notes).

'8 See Charge of Discrimination, dated October 19, 2016 (OHR File at § II).

'9 See generally OHR File at § III (correspondence).

20 “To constitute ‘protected activity,’ the complaint must allege an employment practice that is prohibited by the
DCHRA. It is not enough for an employee to object to favoritism, cronyism, violation of personnel policies, or
mistreatment in general, without connecting it to membership in a protected class, for such practices, however
repugnant they may be, are outside the purview of the DCHRA.” Vogel v. D.C. Office of Planning, 944 A.2d 456, 464
(D.C. 2008). When describing her conversations with the Owners, Complainant does not indicate that she ever

complained about sex discrimination. See genergily Statement of Complainant (OHR File at § III).
a

eee
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 38 of 49

Amber Earman v. Sauf Haus Bier Hall — PGS, Lhe

OHR Docket No.: 17-156-P(CN) vs
EEOC No.: 10C-2017-00148 =
Determination on Complainant’s Request for Régonsideration
Page 7 of 9 a

factor (third element). With respect to the third element, when considering all of the evidence,
including the arguably demeaning dirndl required of women,”! the sexualized work environment,
including sexual activity and the super-soaker incident,” an alleged discriminatory statement,”? as
well as evidence to contradict Respondent’s proffered explanation for the termination,” a
reasonable inference of sex discrimination is reasonably supported at this preliminary stage.”
Significantly, Complainant need not prove her claim at the probable cause stage. See Smith, 77
A.3d at 997. Although Respondent purports that Complainant was terminated for failing to open
the establishment on June 3, 2015, the record includes sufficient contradictory evidence
(Respondent’s role in Complainant’s drinking, the paucity of a written disciplinary history, and a
general culture of irresponsibility among the owners and at the establishment)*® to warrant a
hearing. Accordingly, reconsideration and a hearing are warranted with respect to Issue II.

CONCLUSION

Therefore, OHR: :
GRANTS Complainant’s Request with respect to Issue II on termination,
AFFIRMS the finding with respéct to Issue I, and further
ORDERS the parties to conciliate this matter promptly.

IT IS SO ORDERED.

. f ‘] =
Michelle Garcia, Interim Director
District of Columbia Office of Human Rights

 

 

21 OHR File at § IV.

22 Statements of Complainant, Witness One, Witness Two (OHR File at § IH).

23 In a supplemental filing to OHR, dated January 10, 2018, Complainant contends that one of the owners told her,
“We've never had a female manager before . . . but we’ll give you a shot.” OHR File at § IV.

*4 For example, Respondent appears to have ebscured the circumstances surrounding Complainant’s termination,
including the events the night before the June 5; 2015, incident. Significantly, Respondent proffered in its position
statement (pg. 2, OHR File at § V) that it learneg“from reliable sources” that Complainant had been out drinking the
night before, but Complainant explains that the gywners had taken her out drinking, (Statement of Complainant, OHR
File at § III). It also appears that Respondent nay have failed to provide OHR with all of the pertinent facts of the
June 5, 2015, incident, including that Respondent instructed Complainant not to come to work that day. See
Respondent’s Position (OHR File at § V); Statement of Complainant (OHR File at § III); Complainant’s Rebuttal
(OHR File at § IV).

25> Generally, the elements of a prima facie case of discrimination under the disparate treatment theory, based on
indirect evidence, are as follows: (1) Complainant filed based on his or her status in a protected class under the Act;
(2) Complainant suffered an adverse employment action; and (3) the unfavorable action gives rise to an inference of
discrimination. See Little v. D.C. Water & Sewer'Auth., 91 A.3d 1020, 1027 (D.C. 2014).

26 Complainant’s Rebuttal (OHR File at § IV); Statements of Complainant, Witnesses One and Two (OHR File at §
TID).
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 39 of 49

Amber Earman v. Sauf Haus Bier Hall — PGS, LLC

OHR Docket No.: 17-156-P(CN)

EEOC No.: 10C-2017-00148

Determination on Complainant’s Request for Reconsideration
Page 8 of 9

CONCILIATION

The parties are Ordered to contact the Médiation Unit via e-mail at ohr.mediation@dc.gov, or U.S.
post to 441 4™ St., NW, Suite 570N, Washington, DC 20001, or by calling 202.727.4559, within
fifteen (15) calendar days after receipt ot this Determination, to schedule mandatory conciliation
pursuant to D.C. Code § 2-1403.06(b). Ef conciliation is unsuccessful, OHR will process this case
for a public hearing before the District 6f Columbia Commission on Human Rights. The public
hearing is de novo and presided over by an Administrative Law Judge. A filing with OHR
represents an election of remedies after the Director makes a determination on the merits, and a
cause finding may not be removed or appealed to Superior Court; a final order of the Commission
may be appealed to the D.C. Court of Appeals. See Brown v. Capitol Hill Club, 425 A.2d 1309,
1311 (D.C. 1981) (clarifying election of remedies and preclusion); D.C. Code § 2-1403.06
(certification to the Commission after a cause finding); and 2-1403.14 (appeal of an order of the
Commission).

Va:

ee OT

+See

wet T
-

Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 40 of 49

Amber Earman v. Sauf Haus Bier Hall — PGS, LLC
OHR Docket No.: 17-156-P(CN)
EEOC No.: 10C-2017-00148

Determination on Complainant's Request for Reconsideration
Page 9 of 9

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on 3/25/20 (date), I

 

caused OHR’s Order on Complainant’s Request for Reconsideration to be served on the

following individuals via email (method of delivery):

Amber Earman f
448 Walton Avenue, # 675 tp
Hummelstown, PA 17036 *
amberearman@gmail.com 3

Complainant

Sauf Haus Bier Hall — PGS, LLC

c/o Stephen J. O’Brien

2600 Virginia Avenue, N.W., Suite 406
Washington, D.C. 20037
sobrien@malliosobrien.com
Respondent

OHR Human Rights Officer
Mary.wallace@dc.gov

OHR Office of the General Counsel
Ohr.ogc@dc.gov

OHR Enforcement Manager a
Ohr.EnforcementGreen@dc. gov.

 

 

OHR Mediation Unit i

Obr.mediation@dc.gov
Deidra Precia Dehra raced
Name Signature

rte
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 41 of 49

 

DISTRICT OF COLUMBIA
OFFICE OF HUMAN RIGHTS
ut Xx
AMBER EARMAN, ae)
Complainant ~*+)
)
)
Vv. ) OHR Docket No.: 17-156-P(CN)

) EEOC No.: 10C-2017-00148
)
SAUF HAUS BIER HALL — PGS, LLC, )
Respondent. )
Xx

 

DETERMINATION ON RESPONDENT’S
REQUEST FOR RECONSIDERATION

The Office of Human Rights (OHR) received Respondent’s April 8, 2020 Request for
Reconsideration (Request) of OHR’s March 25, 2020 Determination on Complainant’s Request
for Reconsideration in the matter citedjabove. Complainant filed an opposition on April 17,
2020. Amber Earman is referred to-&As Complainant. Sauf Haus Bier Hall, PGC, LLC is
referred to as Respondent. For the regsons explained below, OHR will grant Respondent’s
Request, vacate in part its March 25, 3020 Order, and affirm the findings in its May 6, 2019
Letter of Determination. %

PROCEDURAL HISTORY

The issues presented in Complainant’s Charge of Discrimination, dated October 19, 2016, are
whether there exists probable cause to believe that (1) Respondent discriminated against
Complainant and other female workers with respect to terms and conditions of employment such
as compensation, shift assignment, uniform, promotion, and discipline between May 4, 2015 and
June 8, 2015; and (2) Respondent subjected Complainant to discrimination based on sex (female)
on June 8, 2015, when Respondent terminated her employment following an absence from work
on June 5, 2015. On May 6, 2019, in a Letter of Determination (LOD), OHR found “no probable
cause” on both claims.

As to the first issue, OHR’s investigation revealed no reasonable evidence to support
Complainant’s claim that Respondent discriminated against her and other female workers with
respect to terms and conditions of employment because the record revealed female employees
did not receive fewer hours or less desirable shift, disparate promotion outcomes, or different
disciplinary outcomes compared to male employees; nor did the record indicate Complainant
was treated less favorably than male employees. See LOD at 17-18. Indeed, the record revealed

ae
2
Ns
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 42 of 49

Amber Earman v. Sauf Haus Brief Hall — PGS, ic
OHR Docket No.: 17-156-P(CN)

EEOC No.: 10C-2017-00148 2
Determination on Respondent’s Request for Redonsideration
Page 2 of 8 ¥

Complainant was the only non-owner employee promoted to a salaried managerial position, and
the comparators she proffered were not reasonably similarly situated to her. Id.

Regarding the second issue, Complainant’s termination, OHR found no probable cause because
the record indicated that at the time of her termination, Complainant had failed to report for duty
and thus was not qualified for her job. LOD at 18-20.

On May 21, 2019, Complainant filed a Request for Reconsideration (“Complainant’s Request”)
in which she requested reconsideration based on: (1) misstatements of material facts, see Compl.
Req. at 2-3; (2) newly discovered evidence, see id. at 3.1

On June 20, 2019, Respondent submitted an Opposition to Complainant’s Request
(“Respondent’s Opposition”) asserting that (1) OHR meticulously documented all material facts,
referring to evidence throughout the investigation; (2) the “new evidence” Complainant submits
was a text exchange with one of Respandent’s owners on June 5, 2015 — the day she failed to
report to work — which was available during the investigation and supports Respondent’s version
of events; and (3) Complainant’s succes#ors were female. Resp’t Opp’n at 1-2.

On March 25, 2020, OHR issued™ its Determination on Complainant’s Request for
Reconsideration (“Order”). OHR found reconsideration was not warranted based on all grounds
Complainant proffered for reconsideration. Order at 3-6. Although OHR rejected all grounds
Complainant expressly raised for reconsideration, OHR found Complainant proffered evidence
that could show OHR misapplied the law regarding the issue of Complainant’s termination, in
the following terms:

Notwithstanding all of the foregoing, upon a secondary review of the record,
OHR finds that it misapplied the law in this case with respect to Issue II on
termination of Complainant. Specifically, a prima facie case is reasonably
supported, because Complainant filed based on a characteristic protected by the
statute (sex), was subjected to the adverse action of termination (second element),
and there exist circumstances from which one could reasonably infer that sex may
have been a factor (third element). With respect to the third element, when
considering all of the evidence, including the arguably demeaning dirndl required
of women, the sexualized work? environment, including sexual activity and the
super-soaker incident, an alleged discriminatory statement, as well as evidence to
contradict Respondent’s proffergd explanation for the termination, a reasonable
inference of sex discrimination {s reasonably supported at this preliminary stage.
Significantly, Complainant need*not prove her claim at the probable cause stage.
See Smith, 77 A.3d at 997. Although Respondent purports that Complainant was
terminated for failing to open the establishment on June 3, 2015, the record
includes sufficient contradictory evidence (Respondent’s role in Complainant’s

 

! In her Request, Complainant also alleged (for.the first time) she suffered termination “possibly as retaliation.”
Compl. Reg. at 1. OHR expressly rejected this argument. See Order at 6.
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 43 of 49

Amber Earman v. Sauf Haus Brief Hall — PGS, LLC

OHR Docket No.: 17-156-P(CN)

EEOC No.: 10C-2017-00148

Determination on Respondent’s Request for Reconsideration
Page 3 of 8

drinking, the paucity of a written disciplinary history and a general culture of
irresponsibility among the ownegs and at the establishment) to warrant a hearing.
Accordingly, reconsideration and a hearing are warranted with respect to Issue II.”
2
Order at 6-7 (internal citations omitted). OHR thus granted Complainant’s Request, with respect
to “Issue II’ (termination), affirmed its finding as to “Issue I” (terms and conditions of

employment), and ordered the parties to “conciliate this matter promptly.” Jd. at 7.

On April 8, 2020, Respondent submitted a Request for Reconsideration (“Respondent’s
Request”) asking OHR to reconsider the “probable cause” finding contained in its March 25,
2020 Order. On April 17, 2020, Complainant submitted her Opposition to Respondent’s Request
for Reconsideration (“Complainant’s Opposition”). On April 20, 2020, Complainant submitted a
Supplemental Filing to Complainant’s Opposition (“Complainant’s Supplement”). On April 20,
2020, Respondent submitted a Reply to Complainant’s Opposition (“Respondent’s Reply”).

PARTIES’ ARGUMENTS

A. Respondent’s Request

Respondent requests reconsideration, bsserting that OHR misapplied both procedural and
substantive law in belatedly sua spopte finding “probable cause” of discrimination as to
termination in its March 25, 2020 Order? Resp’t Req. at 2. Respondent states OHR’s March 25,
2020 Order explicitly rejected bothi: grounds Complainant asserted for reconsideration:
misstatement of fact and newly discoveyed evidence; however, OHR reversed the initial LOD’s
finding sua sponte and substituted the finding that Complainant established a prima facie case of
discrimination as to Complainant’s termination. Jd. Respondent indicates OHR offered no
statutory or regulatory basis for reversing its LOD on grounds not asserted in Complainant’s
Request. Jd.

First, Respondent asserts OHR ignored its own regulations in reversing its original “no probable
cause” finding sua sponte on grounds not asserted by Complainant. Jd. at 3. Respondent
indicates the only grounds for reconsideration are misapplication of law, misstatement or fact,
and discovery of previously unavailable evidence, and OHR rejected the only two such grounds
Complainant asserted in her Request. /d. (citing 4 DCMR § 720.1). Respondent proffers that
since 4 DCMR § 720.4 establishes the Director “shall” affirm the original no probable cause
finding if the Director concludes that “the complainant has not presented evidence” that would

 

o

2 The March 25, 2020 Order failed to considet whether Complainant was qualified. Generally, the prima facie
elements of a discriminatory discharge claim, which are: (1) Complainant was a member of a protected class, (2) she
was qualified for the job, (3) she was terminatedfdespite her qualifications, and (4) circumstances exists from which
one could reasonably infer that the protected gharacteristic was a substantial factor in the decision. See Cain v.
Reinoso, 43 A.3d 302, 306 (D.C. 2012), cited Fal LOD at 18. The LOD determined Complainant was “likely not
adequately performing her duties, therefore not*qualified.” Jd. However, the March 25, 2020 Order was silent on
the issue. Order at 6-7.
Case 1:20-cv-03850-KBJ Document 1 Filed 12/23/20 Page 44 of 49

Amber Earman v. Sauf Haus Brief Hall — PGS, LLC

ORR Docket No.: 17-156-P(CN)

EEOC No.: 10C-2017-00148

Determination on Respondent’s Request for Reconsideration
Page 4 of 8

warrant changing it, Complainant’s failure to articulate grounds for reconsideration should be
“the end of it,” since the plain language of the language precludes sua sponte reversal. Id.

Second, Respondent indicates OHR’s regulations required it to refer the matter for further
investigation upon reversal of a “no probable cause” finding instead of finding “probable cause”
in the Order itself. Jd. at 4 (citing 4 DCMR § 720.5 (“the complaint shall be reopened for further
investigation”) (emphasis added)).

Third, Respondent contends OHR lacks authority to reverse its original “no probable cause”
finding sua sponte. Id. Respondent indfcates that, although 4 DCMR § 120.12 provides for sua
sponte reconsideration in government .cases, there is no such analogous provision in private
employment discrimination cases. Id. ét 4-5. Respondent proffers that the canons of statutory
and regulatory construction establish that the express inclusion of this provision in Chapter 100
implies its exclusion from Chapter 700 of the regulations. /d. at 5 (internal citations omitted).

Finally, Respondent asserts that OHR erred substantively in concluding there was probable cause
to believe Complainant’s termination was discriminatory because it was uncontroverted that
Complainant’s replacement — and her replacement’s replacement — were both women. Id. at 5-6.

B. Complainant’s Opposition

Complainant asserts that following OHR’s March 25, 2020 Order, the parties have no further
right to reconsideration, so Respondent’s Request should be denied and the case should proceed
to conciliation. Comp. Opp’n at 1.

C. Complainant’s Supplement’

Complainant first contends that 4 DCMR § 720.9 permits OHR to reverse a prior dismissal
where “after further investigation,” the Iirector “find[s] probable cause to credit the complaint.”
Compl. Supp. at 1. Regarding Respoident’s substantive arguments, Complainant asserts she
need not prove her claim by the preportlerance of the evidence at the probable cause stage and
the fact she was replaced by another woman does not negate the other evidence of record raising
an inference of discrimination. Jd. at 2. Complainant indicates the regulations do not permit
Respondent to submit a second request for reconsideration. Id.

 

3 OHR requested Complainant’s opposition by “close of business on April 20, 2020,” see OHR E-Mail to
Complainant dated April 10, 2020, and Complainant submitted her Supplement to OHR by-email at 5:01 p.m. on
April 20, 2020. See also OHR E-Mail to Parties dated April 27, 2020 (OHR File at § III).

;

Tad
oy
a
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 45 of 49

Amber Earman v. Sauf Haus Brief Hall — PGS, LLC

OHR Docket No.: 17-156-P(CN) t

EEOC No.: 10C-2017-00148 :
Determination on Respondent's Request for RecSnsideration
Page 5 of 8 :

te
a
i

D. Respondent’s Reply*

Respondent contends that OHR’s Operating Procedures do not have force of law. Reply at 1.
Respondent characterizes Complainant’s Opposition as arguing that Complainant is entitled to
reconsideration, but Respondent is not. Jd.

APPLICABLE LEGAL STANDARDS

Pursuant to 4 DCMR § 720.1, a party seeking reconsideration shall submit a written application
to the Director of OHR, stating specifically the grounds upon which the request for
reconsideration is based. Those grounds are “limited to misapplication of law, material
misstatement of fact, or discovery of evidence not available during the investigation.” Jd. at §
720.1.° The request must be submitted within fifteen (15) calendar days of receipt of the letter of
determination. /d. at 720.2.

Under 4 DCMR § 720.4, if “after review’ of a timely-filed application for reconsideration and the
response thereto, the Director concludes that the complainant has not presented evidence that
would warrant change, modification, or‘teversal for the prior dismissal, the Director shall affirm
the original no probable cause finding.} % On the other hand, if the Director “concludes that the
complainant has provided sufficient evidence to raise a genuine issue of law or fact, the
complainant shall be reopened for further investigation.” 4 DCMR § 720.5. If the respondent
“adequately refutes the allegations presented” in the complainant’s request for reconsideration,
“the prior dismissal shall be affirmed and the parties notified.” 4 DCMR § 720.6.

OHR’S ANALYSIS

Respondent’s Request was timely filed; it was received on April 8, 2020, within fifteen (15) days
of OHR’s March 25, 2020 Order.

As a threshold issue, OHR finds Respondent’s Request is procedurally justified because OHR’s
March 25, 2020 Order was the parties’ first notice of a “probable cause” finding. Respondent
correctly asserts that its first and only procedural opportunity to seek reconsideration of OHR’s
“probable cause” finding as to Complainant’s termination was the March 25, 2020 Order. See
Resp’t Req. at 2; see also 4 DCMR § 716.3 (“If probable cause is found, the respondent shall
have fifteen (15) calendar days to filé for reconsideration”). This probable cause finding,
regardless of its form, entitled Respondent to a procedural opportunity to request reconsideration.
Respondent’s Request raises adequate grounds for reconsideration based on “misapplication of
law.” 4 DCMR § 716.3; see also Resp’? Req. at 3. Respondent’s Request is granted because the

 

4 OHR did not request a Reply, but Respondent submitted it within minutes of Complainant’s Supplement. Upon
receipt, OHR informed both parties it would accept no further pleadings and instructed them to await its Order. See
OHR E-Mail to Parties dated April 27, 2020 (OHR File at § ITI).

> Newly discovered evidence is evidence that is material, was not reasonably available during the investigation, and
would alter the ultimate outcome of the probable ‘eause determination.
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 46 of 49

Amber Earman v. Sauf Haus Brief Hall — PGS, LLC

OHR Docket No.: 17-156-P(CN)

EEOC No.: 10C-2017-00148

Determination on Respondent's Request for Reconsideration
Page 6 of 8

March 25, 2020 Order misapplied OHR’s regulations in two ways: (1) it engaged in a sua sponte
reversal of the LOD finding after expressly determining that Complainant did not raise adequate
grounds for reconsideration; and (2) it failed to reopen for further investigation.

First, although OHR correctly found Complainant did not correctly plead a “misstatement of
fact” or “newly discovered evidence,” the only grounds for reconsideration Complainant pleaded
in her request, see Compl. Req. at 243; Order at 3-6; 4 DCMR § 720.1, OHR nonetheless
reversed its “no probable cause” finding as to Complainant’s termination (Issue II) sua sponte,
based on “misapplication of law.” While “misapplication of law” is an enumerated ground for
reconsideration under 4 DCMR § 720.1 (the “grounds shall be limited to misapplication of law,
material misstatement of fact, or discovery of evidence not available during the investigation’’),
Respondent correctly asserts that OHR’s regulations require the party moving for reconsideration
~ here, the Complainant — to raise it, see. 4 DCMR § 720.2 (“If the request is not based on one of
the grounds cited in § 720.1, [...] the Director shall reject the application for reconsideration”)
(emphasis added). Here, Complainant failed to raise “misapplication of law” as a basis of her
request for reconsideration.

Additionally, the March 25, 2020 Order failed to reopen and remand the case for further
investigation as to Issue II. See Order at 6-7; compare to 4 DCMR § 720.1 (“shall be reopened
for further investigation”) (emphasis added). However, since OHR has determined its sua sponte
finding of “misapplication of law” was in error, it affirms the findings in its LOD and need not
remand for further investigation.

Accordingly, OHR vacates its March 25, 2020 Order as to the “probable cause” finding on Issue
II (termination); the Order’s disposition of Issue I (terms and conditions of employment) is
affirmed. ..

CONCLUSION
Therefore, OHR:
GRANTS Respondent’s Request, and further

AFFIRMS its March 20, 2020 Order as to its findings that Complainant did not
adequately plead “misstatement of fact” or “newly discovered evidence,” and further

VACATES its March 20, 2020 Order as to the sua sponte finding of “misapplication of
law” and its “probable cause” finding on Issue II (termination) and its order that the parties
attend conciliation, and further

te:
Case 1:20-cv-03850-KBJ Eocument 1 Filed 12/23/20 Page 47 of 49

Amber Earman v. Sauf Haus Brief Hall — PGS, inc

OHR Docket No.: 17-156-P(CN) 7

EEOC No.: 10C-2017-00148

Determination on Respondent’s Request for Reconsideration
Page 7 of 8

AFFIRMS the May 6, 2019 Letter of Determination.

.

IT IS SO ORDERED.

Michelle M. Garcia, Interim Director
District of Columbia Office of Human Rights

 

$
Tl

tr Tage

eae}

etre Tae

 

6 Having affirmed the Letter of Determination (LOD) in its entirety, and having rejected all grounds for
reconsideration Complainant raised in her May 21, 2019 Request, OHR clarifies that no further requests for
reconsideration of the initial LOD shall be accepted.
e
Case 1:20-cv-03850-KBJ Bocument1 Filed 12/23/20 Page 48 of 49
Amber Earman v. Sauf Haus Brief Hall — PGS, ELC
OHR Docket No.: 17-156-P(CN)
EEOC No.: 10C-2017-00148

Determination on Respondent’s Request for Reconsideration
Page 8 of 8

CERTIFICATE OF SERVICE
The undersigned hereby certifies that on 9/25/20 (date), I

caused OHR’s Order on Respondent’s Request for Reconsideration to be served on the

 

 

following individuals via email (method of delivery):
Amber Earman
448 Walton Avenue, #675 5
Hummelstown, PA 17036 ;
amberearman(@email.com :

Complainant is
Sauf Haus Bier Hall - PGS, LLC

c/o Stephen J. O’Brien

2600 Virginia Avenue, N.W., Suite 406
Washington, DC 20037
sobrien@malliosobrien.com
Respondent

OHR Human Rights Officer
Mary. Wallace(@dc.gov

OHR Enforcement Manager
OHR.EnforcementGreen@dc.gov

 

OHR Office of the General Counsel
Ohr.oge@dc.gov $

4

Tee

OHR Mediation Unit
Ohr.mediation@dc.gov

be

Deidra Precia Duhea Proce

Name Signature
Case 1:20-cv-03850-KBJ Document1 Filed 12/23/20 Page 49 of 49

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of Columbia [=]
)
. )
Amber Earman s
Plaintiff(s) : y ) Case: 1:20-cv—03850
Vv. t Assigned To : Jackson, Ketanji Brown
° J Assign. Date : 12/23/2020
. ) Description: Employ. Discrim. (H-DECk)
Sauf Haus Bier Hall- PGS L.L.C. )
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION
To: (Defendant's name and address) 93 by Fars Se GS L.L.C.
Washington, DC 20036

c/o Stephen J. O ' Brien
2600 Virginia Avenue, N.W., Suite 406
Washington, D.C. 20037

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or a) officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: °

Amber Earman

448 Walton Ave, #675
Hummelstown, PA 17036
amberearman@gmail.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ANGELA D. CAESAR, CLERK OF COURT

  

DEC 3 0 2020

Date:
of Clerk or Deputy Clerk

tS:

sone
